Case 1:18-cv-03019-RJD-RML Document 34-3 Filed 02/27/19 Page 1 of 97 PageID #: 326



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  CAREFUL SHOPPER, LLC,                        1:18-cv-03019-RJD-RML

                          Plaintiff,

  -against-

  TP-LINK USA CORPORATION d/b/a TP-
  LINK NORTH AMERICA, INC.,
                          Defendants.


   DECLARATION OF HEATHER AUYANG IN SUPPORT OF DEFENDANT TP-LINK
      USA CORPORATION’S MOTION TO DISMISS FOR LACK OF PERSONAL
            JURISDICTION AND SUBJECT MATTER JURISDICTION
Case 1:18-cv-03019-RJD-RML Document 34-3 Filed 02/27/19 Page 2 of 97 PageID #: 327




                           DECLARATION OF HEATHER AUYANG

         I, Heather Auyang, hereby declare as follows:

         1.      I am an attorney admitted pro hac vice to practice before this Court and an attorney

  at the law firm of LTL Attorneys LLP, counsel for Defendants TP-Link USA Corporation and TP-

  Link North America Inc. I have personal knowledge of the matters stated in this Declaration and,

  if called as a witness, I could and would competently testify to them.

         2.      Attached as Exhibit A is a true and correct copy of the search results for

  Amazon.com, Inc. (“Amazon”) from the Washington Secretary of State website indicating that
  Amazon is a Delaware corporation with its principal place of business in Seattle, Washington.

         3.      As a part of jurisdictional discovery, Plaintiff produced invoices evidencing

  purchases of TP-Link products from Newegg and Dell, as well as its purchase of hundreds of TP-

  Link products from Amazon, Fry’s Electronics, and B&H Photo Video.

         4.      Attached as Exhibit B is a true and correct copy of the Amazon Services Business

  Solutions Agreement located at

  https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_521&language=en

  _US, which is the same link cited in ECF No. 6, Amended Complaint, at ¶ 21.

         5.      Attached as Exhibit C is a true and correct copy of the Amazon Seller Central,

  Restricted Products pages, which is referred to in Exhibit B (Amazon Services Business

  Solutions Agreement) and located at

  https://sellercentral.amazon.com/gp/help/external/200164330?language=en_US&ref=efph_2001

  64330_cont_521.

         6.      Attached as Exhibit D is a true and correct copy of the Amazon Condition

  guidelines located at

  https://sellercentral.amazon.com/gp/help/external/help.html?itemID=200339950&language=en_

  US&ref=efph_200339950_cont_1801, which states that a “New” product must be sold with the
  original manufacturer’s warranty.


                                                   1
Case 1:18-cv-03019-RJD-RML Document 34-3 Filed 02/27/19 Page 3 of 97 PageID #: 328




         7.      Attached as Exhibit E is a letter from Adam Starke, Owner and Managing Member

  of Careful Shopper, LLC, to Amazon’s General Counsel, David Zapolsky, Esq., which was

  produced by Plaintiff as part of jurisdictional discovery.

         8.      Attached as Exhibit F is a chart of Mr. Starke’s seven putative class actions as the

  named plaintiff in New York courts and for which Mark Schlachet, Esq., was counsel of record.

  The chart was created from searching Westlaw Dockets.

         9.      Attached as Exhibit G is an email in which Mr. Starke refers to Mr. Schlachet, as

  “Tatty” (the Yiddish word for father). Plaintiff produced numerous other emails with the same
  reference to Mr. Schlachet.



         I declare under penalty of perjury under the laws of the United States of America that the

  foregoing is true and correct.




         Dated: January 11, 2019



                                                   By:

                                                               Heather Auyang




                                                   2
Case 1:18-cv-03019-RJD-RML Document 34-3 Filed 02/27/19 Page 4 of 97 PageID #: 329




                      EXHIBIT “A”
1/5/2019Case                                Corporations
                1:18-cv-03019-RJD-RML Document 34-3 Filedand Charities System Page 5 of 97 PageID #: 330
                                                                02/27/19

      Corporations and Charities Filing System                                                                 
XPRESS ANNUAL REPORT WITHOUT CHANGES


      BUSINESS INFORMATION


                                                                                           Business Name:

        AMAZON.COM, INC.

                                                                                              UBI Number:

        601 720 490

                                                                                            Business Type:

        FOREIGN PROFIT CORPORATION

                                                                                           Business Status:

        ACTIVE

                                                                             Principal Oﬃce Street Address:

        410 TERRY AVE N, SEATTLE, WA, 98109-5210, UNITED STATES

                                                                            Principal Oﬃce Mailing Address:


                                                                                           Expiration Date:

        06/30/2019

                                                                                               Jurisdiction:

        UNITED STATES, DELAWARE

                                                                               Formation/Registration Date:

        06/18/1996

                                                                                        Period of Duration:

        PERPETUAL


                                                                                             Inactive Date:


                                                                                        Nature of Business:

        OTHER SERVICES




https://ccfs.sos.wa.gov/#/oneClickAnnualReport/488776                                                              1/4
1/5/2019Case                                 Corporations
                 1:18-cv-03019-RJD-RML Document 34-3 Filedand Charities System Page 6 of 97 PageID #: 331
                                                                 02/27/19
      REGISTERED AGENT     RCW
      REGISTERED AGENT     RCW
                           RCW 23.95.410
                               23.95.410

      (HTTP://APP.LEG.WA.GOV/RCW/DEFAULT.ASPX?CITE=23.95.410)
      (HTTP:// APP.LEG.WA.GOV/RCW/DEFAU LT.ASPX?CITE=23. 95.410)
        Registered Agent
        Registered Agent
        Name
        Name               Street Address
                           Street Address                        Mailing Address
                                                                 Mailing Address

         CORPORATION               300 DESCHUTES WAY SW STE 304,          300 DESCHUTES WAY SW STE 304,
         SERVICE                   TUMWATER, WA, 98501, UNITED STATES     TUMWATER, WA, 98501, UNITED STATES
         COMPANY




      GOVERNORS
      GOVERNORS


         Title
         Title                    Type
                                  Type                  Entity
                                                        Entity Name
                                                               Name     First
                                                                        First Name
                                                                              Name      Last
                                                                                        Last Name
                                                                                             Name

         GOVERNOR                 INDIVIDUAL                            DANIEL          HUTTENLOCHER

         GOVERNOR                 INDIVIDUAL                            DAVID           ZAPOLSKY

         GOVERNOR                 INDIVIDUAL                            JAMIE           GORELICK

         GOVERNOR                 INDIVIDUAL                            JEFFREY         BEZOS

         GOVERNOR                 INDIVIDUAL                            JEFFREY         VAN HOVE

         GOVERNOR                 INDIVIDUAL                            JOHN            BROWN

         GOVERNOR                 INDIVIDUAL                            JONATHAN        RUBINSTEIN

         GOVERNOR                 INDIVIDUAL                            JUDY            MCGRATH

         GOVERNOR                 INDIVIDUAL                            KURT            ZUMWALT

         GOVERNOR                 INDIVIDUAL                            MARK            HOFFMAN

         GOVERNOR                 INDIVIDUAL                            MICHAEL         DEAL

         GOVERNOR                 INDIVIDUAL                            PATRICIA        STONESIFER

         GOVERNOR                 INDIVIDUAL                            THOMAS          RYDER

         GOVERNOR                 INDIVIDUAL                            TOM             ALBERG

         GOVERNOR                 INDIVIDUAL                            WENDELL         WEEKS

         GOVERNOR                 INDIVIDUAL                            WILLIAM         GORDON

         GOVERNOR                 INDIVIDUAL                            BRIAN           OLSAVKSY




https://ccfs.sos.wa.gov/#/oneClickAnnualReport/488776                                                          2/4
1/5/2019Case                                Corporations
                1:18-cv-03019-RJD-RML Document 34-3 Filedand Charities System Page 7 of 97 PageID #: 332
                                                                02/27/19
      CONTROLLING
      CONTROLLING INTEREST
                  INTEREST


        1. Does your company own real property (including leasehold interests) in Washington?  
        YES
        YES

        2. Has there been a transfer of stock, other ﬁnancial interest change, or an option agreement
        exercised during the last 12 months that resulted in a transfer of controlling interest?  
        NO
        NO

        3. Has an option agreement been executed in the last 12 months allowing for the future purchase or
        acquisition of the entity, that, if exercised would result in a transfer of controlling interest?  
        NO
        NO

        You must contact the Washington State Department of Revenue to report a Controlling Interest
        Transfer IF
                 IF:
                 IF  

          * This company owns land, buildings or other real estate in Washington State,  
           AND
           AND
           * Answered "YES" to questions 2 or 3 above.  

        Failure to report a Controlling Interest Transfer is subject to penalty provisions of RCW 82.45.220.

        For more information on Controlling
                                Controlling Interest,
                                            Interest
                                            Interest please call the Department of Revenue at (360) 534-
        1503, option 1, or visit www.dor.wa.gov/REET



      CONFIRMATION
      CONFIRMATION EMAIL ADDRESS
                   EMAIL ADDRESS


        Note: Please enter in the email address you would like conﬁrmation sent of this annual report and payment
        receipt.

                                                                                                     Email Address:*




                                                                                           Conﬁrm Email Address:*




      EMAIL
      EMAIL OPT-IN
            OPT-IN


         0  By checking this box, I hereby opt into receiving all notiﬁcations from the Secretary of State for
         this entity via email only. I acknowledge that I will no longer receive paper notiﬁcations.



      AUTHORIZED PERSON
      AUTHORIZED PERSON

https://ccfs.sos.wa.gov/#/oneClickAnnualReport/488776                                                                  3/4
1/5/2019Case                                Corporations
                1:18-cv-03019-RJD-RML Document 34-3 Filedand Charities System Page 8 of 97 PageID #: 333
                                                                02/27/19
                                                                                             Person Type:

         @  Individual      0 Entity

                                                                                             First Name:**




                                                                                              Last Name:**




                                                                                                     Title:




         * 0 This document is hereby executed under penalty of law and is to the best of my knowledge,
         true and correct.




      D  Back


                                                                                               Click to Pay




https://ccfs.sos.wa.gov/#/oneClickAnnualReport/488776                                                         4/4
Case 1:18-cv-03019-RJD-RML Document 34-3 Filed 02/27/19 Page 9 of 97 PageID #: 334




                      EXHIBIT “B”
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller10
                                                                                           Central
                                                                                             of 97 PageID #: 335

       8!_118!onseller central                                                       English
                                                                                      English     Sign in   Sell on Amazon




      This article applies to selling in: United States


    Help / Policies and agreements / Amazon Services Business Solutions Agreement




    Amazon Services Business
    Solutions Agreement
    General Terms
    Welcome to Amazon Services Business Solutions, a suite of optional
    services for sellers including: Selling on Amazon, Fulﬁllment by Amazon,
    Amazon Clicks, Transaction Processing Services, and the Marketplace Web
    Service.


    THIS AMAZON SERVICES BUSINESS SOLUTIONS AGREEMENT (THE
    "AGREEMENT") CONTAINS THE TERMS AND CONDITIONS THAT GOVERN
    YOUR ACCESS TO AND USE OF THE SERVICES AND IS AN AGREEMENT
    BETWEEN YOU OR THE BUSINESS YOU REPRESENT AND AMAZON. BY
    REGISTERING FOR OR USING THE SERVICES, YOU (ON BEHALF OF
    YOURSELF OR THE BUSINESS YOU REPRESENT) AGREE TO BE BOUND BY
    THE TERMS OF THIS AGREEMENT, INCLUDING THE SERVICE TERMS AND
    PROGRAM POLICIES THAT APPLY FOR EACH COUNTRY FOR WHICH YOU
    REGISTER OR ELECT TO USE A SERVICE (IN EACH CASE, THE "ELECTED
    COUNTRY").


    As used in this Agreement, "we," "us," and "Amazon" means the applicable
    Amazon Contracting Party and any of its applicable Aﬃliates, and "you"
    means the applicant (if registering for or using a Service as an individual), or
    the business employing the applicant (if registering for or using a Service as
    a business) and any of its Aﬃliates. Capitalized terms have the meanings
    given to them in this Agreement. If there is a conﬂict among terms in this
    Agreement, the Program Policies will prevail over any applicable Service
    Terms and the General Terms, and the applicable Service Terms will prevail
    over the General Terms.




https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                         1/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller11
                                                                                           Central
                                                                                             of 97 PageID #: 336

    1. Enrollment.
    To begin the enrollment process, you must complete the registration process
    for one or more of the Services. Use of the Services is limited to parties that
    can lawfully enter into and form contracts under applicable Law (for
    example, the Elected Country may not allow minors to use the Services). As
    part of the application, you must provide us with your (or your business')
    legal name, address, phone number and e-mail address. We may at any time
    cease providing any or all of the Services at our sole discretion and without
    notice.



    2. Service Fee Payments; Receipt of Sales Proceeds.
    Fee details are described in the applicable Service Terms and Program
    Policies. You are responsible for all of your expenses in connection with this
    Agreement. To use a Service, you must provide us with valid credit card
    information from a credit card or credit cards acceptable by Amazon ("Your
    Credit Card") as well as valid bank account information for a bank account
    or bank accounts acceptable by Amazon (conditions for acceptance may be
    modiﬁed or discontinued by us at any time without notice) ("Your Bank
    Account"). You will use only a name you are authorized to use in connection
    with a Service and will update all of the information you provide to us in
    connection with the Services as necessary to ensure that it at all times
    remains accurate, complete, and valid. You authorize us (and will provide us
    documentation evidencing your authorization upon our request) to verify
    your information (including any updated information), to obtain credit
    reports about you from time to time, to obtain credit authorizations from
    the issuer of Your Credit Card, and to charge Your Credit Card or debit Your
    Bank Account for any sums payable by you to us (in reimbursement or
    otherwise). All payments to you will be remitted to Your Bank Account
    through a banking network or by other means speciﬁed by us.


    If we determine that your actions or performance may result in returns,
    chargebacks, claims, disputes, violations of our terms or policies, or other
    risks to Amazon or third parties, then we may in our sole discretion
    withhold any payments to you for as long as we determine any related
    risks to Amazon or third parties persist. For any amounts that we
    determine you owe us, we may (a) charge Your Credit Card or any other
    payment instrument you provide to us; (b) oﬀset any amounts that are
    payable by you to us (in reimbursement or otherwise) against any
    payments we may make to you or amounts we may owe you; (c) invoice
    you for amounts due to us, in which case you will pay the invoiced
    amounts upon receipt; (d) reverse any credits to Your Bank Account; or (e)

https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    2/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller12
                                                                                           Central
                                                                                             of 97 PageID #: 337
    collect payment or reimbursement from you by any other lawful means. If
    we determine that your account has been used to engage in deceptive,
    fraudulent, or illegal activity, or to repeatedly violate our Program
    Policies, then we may in our sole discretion permanently withhold any
    payments to you. Except as provided otherwise, all amounts contemplated
    in this Agreement will be expressed and displayed in the Local Currency, and
    all payments contemplated by this Agreement will be made in the Local
    Currency.


    In addition, we may require that you pay other amounts to secure the
    performance of your obligations under this Agreement or to mitigate the
    risk of returns, chargebacks, claims, disputes, violations of our terms or
    policies, or other risks to Amazon or third parties. These amounts may be
    refundable or nonrefundable in the manner we determine, and failure to
    comply with terms of this Agreement, including any applicable Program
    Policies, may result in their forfeiture.


    As a security measure, we may, but are not required to, impose transaction
    limits on some or all customers and sellers relating to the value of any
    transaction or disbursement, the cumulative value of all transactions or
    disbursements during a period of time, or the number of transactions per
    day or other period of time. We will not be liable to you: (i) if we do not
    proceed with a transaction or disbursement that would exceed any limit
    established by us for a security reason, or (ii) if we permit a customer to
    withdraw from a transaction because an Amazon Site or Service is
    unavailable following the commencement of a transaction.



    3. Term and Termination.
    The term of this Agreement will start on the date of your completed
    registration for or use of a Service, whichever occurs ﬁrst, and continue until
    terminated by us or you as provided in this Agreement (the "Term"). We may
    terminate or suspend this Agreement or any Service for any reason at any
    time by notice to you. You may terminate this Agreement or any Service for
    any reason at any time by the means then speciﬁed by Amazon. Termination
    or suspension of a Service will not terminate or suspend any other Service
    unless explicitly provided. Upon termination, all rights and obligations of the
    parties under this Agreement will terminate, except that Sections 2, 3, 4, 5,
    6, 7, 8, 9, 11, 14, 15, 16, and 19 will survive termination. Any terms that
    expressly survive according to the applicable Service Terms will also survive
    termination.



    4. License.
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    3/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller13
                                                                                           Central
                                                                                             of 97 PageID #: 338
    You grant us a royalty-free, non-exclusive, worldwide, perpetual, irrevocable
    right and license to use, reproduce, perform, display, distribute, adapt,
    modify, re-format, create derivative works of, and otherwise commercially or
    non-commercially exploit in any manner, any and all of Your Materials, and
    to sublicense the foregoing rights to our Aﬃliates and operators of Amazon
    Associated Properties; provided, however, that we will not alter any of Your
    Trademarks from the form provided by you (except to re-size trademarks to
    the extent necessary for presentation, so long as the relative proportions of
    such trademarks remain the same) and will comply with your removal
    requests as to speciﬁc uses of Your Trademarks (provided you are unable to
    do so using standard functionality made available to you via the applicable
    Amazon Site or Service); provided further, however, that nothing in this
    Agreement will prevent or impair our right to use Your Materials without
    your consent to the extent that such use is allowable without a license from
    you or your Aﬃliates under applicable Law (e.g., fair use under United States
    copyright law, referential use under trademark law, or valid license from a
    third party).



    5. Representations.
    You represent and warrant to us that: (a) if you are a business, you are duly
    organized, validly existing and in good standing under the Laws of the
    country in which your business is registered and that you are registering for
    the Service(s) within such country; (b) you have all requisite right, power, and
    authority to enter into this Agreement, perform your obligations, and grant
    the rights, licenses, and authorizations in this Agreement; (c) any information
    provided or made available by you or your Aﬃliates to Amazon or its
    Aﬃliates is at all times accurate and complete; (d) you and your ﬁnancial
    institution(s) are not subject to sanctions or otherwise designated on any list
    of prohibited or restricted parties or owned or controlled by such a party,
    including but not limited to the lists maintained by the United Nations
    Security Council, the US Government (e.g., the US Department of Treasury’s
    Specially Designated Nationals list and Foreign Sanctions Evaders list and
    the US Department of Commerce’s Entity List), the European Union or its
    member states, or other applicable government authority; and (e) you and
    all of your subcontractors, agents, and suppliers will comply with all
    applicable Laws in your performance of your obligations and exercise of your
    rights under this Agreement.



    6. Indemniﬁcation.
    You release us and agree to indemnify, defend, and hold harmless us, our
    Aﬃliates, and our and their respective oﬃcers, directors, employees,

https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    4/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller14
                                                                                           Central
                                                                                             of 97 PageID #: 339
    representatives, and agents against any claim, loss, damage, settlement,
    cost, expense, or other liability (including, without limitation, attorneys' fees)
    (each, a "Claim") arising from or related to: (a) your actual or alleged breach
    of any obligations in this Agreement; (b) any of Your Sales Channels other
    than Amazon Sites and Amazon Associated Properties, Your Products
    (including their oﬀer, sale, performance, and fulﬁllment), Your Materials, any
    actual or alleged infringement of any Intellectual Property Rights by any of
    the foregoing, and any personal injury, death, or property damage related
    thereto; (c) Your Personnel (including any act or omission of Your Personnel
    or any Claim brought or directed by Your Personnel); or (d) Your Taxes. You
    will use counsel reasonably satisfactory to us to defend each indemniﬁed
    Claim. If at any time we reasonably determine that any indemniﬁed Claim
    might adversely aﬀect us, we may take control of the defense at our
    expense. You may not consent to the entry of any judgment or enter into
    any settlement of a Claim without our prior written consent, which may not
    be unreasonably withheld.



    7. Disclaimer & General Release.
      a. THE AMAZON SITES AND THE SERVICES, INCLUDING ALL CONTENT,
      SOFTWARE, FUNCTIONS, MATERIALS, AND INFORMATION MADE
      AVAILABLE ON OR PROVIDED IN CONNECTION WITH THE SERVICES, ARE
      PROVIDED "AS-IS." AS A USER OF THE SERVICES, YOU USE THE AMAZON
      SITES, THE SERVICES, THE MWS SITE, AND SELLER CENTRAL AT YOUR
      OWN RISK. TO THE FULLEST EXTENT PERMISSIBLE BY LAW, WE AND
      OUR AFFILIATES DISCLAIM: (i) ANY REPRESENTATIONS OR WARRANTIES
      REGARDING THIS AGREEMENT, THE SERVICES OR THE TRANSACTIONS
      CONTEMPLATED BY THIS AGREEMENT, INCLUDING ANY IMPLIED
      WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
      PURPOSE, OR NON-INFRINGEMENT; (ii) IMPLIED WARRANTIES ARISING
      OUT OF COURSE OF DEALING, COURSE OF PERFORMANCE, OR USAGE
      OF TRADE; AND (iii) ANY OBLIGATION, LIABILITY, RIGHT, CLAIM, OR
      REMEDY IN TORT, WHETHER OR NOT ARISING FROM OUR NEGLIGENCE.
      WE DO NOT WARRANT THAT THE FUNCTIONS CONTAINED IN THE
      AMAZON SITES AND THE SERVICES WILL MEET YOUR REQUIREMENTS
      OR BE AVAILABLE, TIMELY, SECURE, UNINTERRUPTED, OR ERROR FREE,
      AND WE WILL NOT BE LIABLE FOR ANY SERVICE INTERRUPTIONS,
      INCLUDING BUT NOT LIMITED TO SYSTEM FAILURES OR OTHER
      INTERRUPTIONS THAT MAY AFFECT THE RECEIPT, PROCESSING,
      ACCEPTANCE, COMPLETION, OR SETTLEMENT OF ANY TRANSACTIONS.


      b. BECAUSE AMAZON IS NOT INVOLVED IN TRANSACTIONS BETWEEN
      CUSTOMERS AND SELLERS OR OTHER PARTICIPANT DEALINGS, IF A

https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    5/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller15
                                                                                           Central
                                                                                             of 97 PageID #: 340
      DISPUTE ARISES BETWEEN ONE OR MORE PARTICIPANTS, EACH
      PARTICIPANT RELEASES AMAZON (AND ITS AGENTS AND EMPLOYEES)
      FROM CLAIMS, DEMANDS, AND DAMAGES (ACTUAL AND
      CONSEQUENTIAL) OF EVERY KIND AND NATURE, KNOWN AND
      UNKNOWN, SUSPECTED AND UNSUSPECTED, DISCLOSED AND
      UNDISCLOSED, ARISING OUT OF OR IN ANY WAY CONNECTED WITH
      SUCH DISPUTES.



    8. Limitation of Liability.
    WE WILL NOT BE LIABLE (WHETHER IN CONTRACT, WARRANTY, TORT
    (INCLUDING NEGLIGENCE, PRODUCT LIABILITY, OR OTHER THEORY), OR
    OTHERWISE) TO YOU OR ANY OTHER PERSON FOR COST OF COVER,
    RECOVERY, OR RECOUPMENT OF ANY INVESTMENT MADE BY YOU OR YOUR
    AFFILIATES IN CONNECTION WITH THIS AGREEMENT, OR FOR ANY LOSS OF
    PROFIT, REVENUE, BUSINESS, OR DATA OR PUNITIVE OR CONSEQUENTIAL
    DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT, EVEN IF
    AMAZON HAS BEEN ADVISED OF THE POSSIBILITY OF THOSE COSTS OR
    DAMAGES. FURTHER, OUR AGGREGATE LIABILITY ARISING OUT OF OR IN
    CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
    CONTEMPLATED WILL NOT EXCEED AT ANY TIME THE TOTAL AMOUNTS
    DURING THE PRIOR SIX MONTH PERIOD PAID BY YOU TO AMAZON IN
    CONNECTION WITH THE PARTICULAR SERVICE GIVING RISE TO THE CLAIM.



    9. Insurance.
    If the gross proceeds from Your Transactions exceed the applicable Insurance
    Threshold during each month over any period of three (3) consecutive
    months, or otherwise if requested by us, then within thirty (30) days
    thereafter, you will maintain at your expense throughout the remainder of
    the Term for each applicable Elected Country commercial general, umbrella
    or excess liability insurance with the Insurance Limits per occurrence and in
    aggregate covering liabilities caused by or occurring in conjunction with the
    operation of your business, including products, products/completed
    operations and bodily injury, with policy(ies) naming Amazon and its
    assignees as additional insureds. At our request, you will provide to us
    certiﬁcates of insurance for the coverage to the following address: c/o
    Amazon, P.O. Box 81226, Seattle, WA 98108-1226, Attention: Risk
    Management.



    10. Tax Matters.

https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    6/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller16
                                                                                           Central
                                                                                             of 97 PageID #: 341
    As between the parties, you will be responsible for the collection, reporting,
    and payment of any and all of Your Taxes, except to the extent that (i)
    Amazon automatically calculates, collects, or remits taxes on your behalf
    according to applicable law; or (ii) Amazon expressly agrees to receive taxes
    or other transaction-based charges on your behalf in connection with tax
    calculation services made available by Amazon and used by you. You agree
    to and will comply with the Tax Policies. All fees and payments payable by
    you to Amazon under this Agreement or the applicable Service Terms are
    exclusive of any applicable taxes, deductions or withholding (including but
    not limited to cross-border withholding taxes), and you will be responsible
    for paying Amazon any of Your Taxes imposed on such fees and any
    deduction or withholding required on any payment.



    11. Conﬁdentiality.
    During the course of your use of the Services, you may receive information
    relating to us or to the Services, including but not limited to Amazon
    Transaction Information, that is not known to the general public
    ("Conﬁdential Information"). You agree that: (a) all Conﬁdential
    Information will remain Amazon's exclusive property; (b) you will use
    Conﬁdential Information only as is reasonably necessary for your
    participation in the Services; (c) you will not otherwise disclose Conﬁdential
    Information to any other Person; and (d) you will take all reasonable
    measures to protect the Conﬁdential Information against any use or
    disclosure that is not expressly permitted in this Agreement. You may not
    issue any press release or make any public statement related to the Services,
    or use our name, trademarks, or logo, in any way (including in promotional
    material) without our advance written permission, or misrepresent or
    embellish the relationship between us in any way.



    12. Force Majeure.
    We will not be liable for any delay or failure to perform any of our
    obligations under this Agreement by reasons, events or other matters
    beyond our reasonable control.



    13. Relationship of Parties.
    Subject to the Transaction Processing Service Terms (if the Elected Country
    for a Service is the United States), you and we are independent contractors,
    and nothing in this Agreement will create any partnership, joint venture,
    agency, franchise, sales representative, or employment relationship between

https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    7/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller17
                                                                                           Central
                                                                                             of 97 PageID #: 342
    us. You will have no authority to make or accept any oﬀers or
    representations on our behalf. This Agreement will not create an exclusive
    relationship between you and us. Nothing expressed or mentioned in or
    implied from this Agreement is intended or will be construed to give to any
    person other than the parties to this Agreement any legal or equitable right,
    remedy, or claim under or in respect to this Agreement. This Agreement and
    all of the representations, warranties, covenants, conditions, and provisions
    in this Agreement are intended to be and are for the sole and exclusive
    beneﬁt of Amazon, you, and customers. As between you and us, you will be
    solely responsible for all obligations associated with the use of any third
    party service or feature that you permit us to use on your behalf, including
    compliance with any applicable terms of use. You will not make any
    statement, whether on your site or otherwise, that would contradict
    anything in this section.



    14. Use of Amazon Transaction Information.
    You will not, and will cause your Aﬃliates not to, directly or indirectly: (a)
    disclose any Amazon Transaction Information (except that you may disclose
    that information solely as necessary for you to perform your obligations
    under this Agreement if you ensure that every recipient uses the information
    only for that purpose and complies with the restrictions applicable to you
    related to that information); (b) use any Amazon Transaction Information for
    any marketing or promotional purposes whatsoever, or otherwise in any way
    inconsistent with our or your privacy policies or applicable Law; (c) contact a
    Person that has ordered Your Product with the intent to collect any amounts
    in connection therewith or to inﬂuence that Person to make an alternative
    transaction; (d) disparage us, our Aﬃliates, or any of their or our respective
    products or services or any customer; or (e) target communications of any
    kind on the basis of the intended recipient being an Amazon Site user. In
    addition, you may only use tools and methods that we designate to
    communicate with Amazon Site users regarding Your Transactions, including
    for the purpose of scheduling, communicating, or cancelling the fulﬁllment
    of Your Products. The terms of this Section 14 do not prevent you from
    using other information that you acquire without reference to Amazon
    Transaction Information for any purpose, even if that information is identical
    to Amazon Transaction Information, provided that you do not target
    communications on the basis of the intended recipient being an Amazon Site
    user.



    15. Suggestions and Other Information.


https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    8/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller18
                                                                                           Central
                                                                                             of 97 PageID #: 343
    If you or any of your Aﬃliates elect to provide or make available suggestions,
    comments, ideas, improvements, or other feedback or materials to us in
    connection with or related to any Amazon Site or Service (including any
    related Technology), we will be free to use, disclose, reproduce, modify,
    license, transfer and otherwise distribute, and exploit any of the foregoing
    information or materials in any manner. In order to cooperate with
    governmental requests, to protect our systems and customers, or to ensure
    the integrity and operation of our business and systems, we may access and
    disclose any information we consider necessary or appropriate, including but
    not limited to user contact details, IP addresses and traﬃc information,
    usage history, and posted content. If we make suggestions on using the
    Services, you are responsible for any actions you take based on our
    suggestions.



    16. Modiﬁcation.
    We may amend any of the terms and conditions contained in this Agreement
    at any time and at our sole discretion. Any changes will be eﬀective upon the
    posting of such changes on Seller Central, on the MWS Site, or on the
    applicable Amazon Site, and you are responsible for reviewing these
    locations and informing yourself of all applicable changes or notices. All
    notice of changes to the General Terms and the Service Terms will be posted
    for at least 30 days. Changes to Program Policies may be made without
    notice to you. You should refer regularly to Seller Central and the MWS Site,
    as applicable, to review the current Agreement (including the Service Terms
    and Program Policies) and to be sure that the items you oﬀer can be oﬀered
    via the applicable Service. YOUR CONTINUED USE OF A SERVICE AFTER
    AMAZON'S POSTING OF ANY CHANGES WILL CONSTITUTE YOUR
    ACCEPTANCE OF SUCH CHANGES OR MODIFICATIONS.



    17. Password Security.
    Any password we provide to you may be used only during the Term to access
    Seller Central (or other tools we provide, including the MWS Site, as
    applicable) to use the Services, electronically accept Your Transactions, and
    review your completed transactions. You are solely responsible for
    maintaining the security of your password. You may not disclose your
    password to any third party (other than third parties authorized by you to
    use your account in accordance with this Agreement) and are solely
    responsible for any use of or action taken under your password. If your
    password is compromised, you must immediately change your password.



https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    9/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller19
                                                                                           Central
                                                                                             of 97 PageID #: 344

    18. Export.
    You will not directly or indirectly export, re-export, transmit, or cause to be
    exported, re-exported or transmitted, any commodities, software or
    technology to any country, individual, corporation, organization, or entity to
    which such export, re-export, or transmission is restricted or prohibited,
    including any country, individual, corporation, organization, or entity under
    sanctions or embargoes administered by the United Nations, US
    Departments of State, Treasury or Commerce, the European Union, or any
    other applicable government authority.



    19. Miscellaneous.
    The Governing Laws will govern this Agreement, without reference to rules
    governing choice of laws or the Convention on Contracts for the
    International Sale of Goods. If the Elected Country is Japan, Amazon and you
    both consent that any dispute with Amazon or its Aﬃliates or claim relating
    in any way to your use of the Services or this Agreement as it relates to your
    use of the Services in Japan will be adjudicated in the Governing Courts, and
    you consent to exclusive jurisdiction and venue in the Governing Courts. If
    the Elected Country is the United States, Canada, or Mexico, Amazon and
    you both consent that any dispute with Amazon or its Aﬃliates or claim
    relating in any way to this Agreement or your use of the Services will be
    resolved by binding arbitration as described in this paragraph, rather
    than in court, except that (i) you may assert claims in a small claims court
    that is a Governing Court if your claims qualify and (ii) you or we may bring
    suit in the Governing Courts, submitting to the jurisdiction of the Governing
    Courts and waiving our respective rights to any other jurisdiction, to enjoin
    infringement or other misuse of intellectual property rights. There is no
    judge or jury in arbitration, and court review of an arbitration award is
    limited. However, an arbitrator can award on an individual basis the same
    damages and relief as a court (including injunctive and declaratory relief
    or statutory damages), and must follow the terms of this Agreement as a
    court would. To begin an arbitration proceeding, you must send a letter
    requesting arbitration and describing your claim to our registered agent, CSC
    Services of Nevada, Inc., 2215-B Renaissance Drive, Las Vegas, NV 89119.
    The arbitration will be conducted by the American Arbitration Association
    (AAA) under its rules, including the AAA's Supplementary Procedures for
    Consumer-Related Disputes. Payment of all ﬁling, administration and
    arbitrator fees will be governed by the AAA's rules. We will reimburse those
    fees for claims totaling less than $10,000 unless the arbitrator determines
    the claims are frivolous. Likewise, Amazon will not seek attorneys' fees and
    costs from you in arbitration unless the arbitrator determines the claims are

https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    10/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller20
                                                                                           Central
                                                                                             of 97 PageID #: 345
    frivolous. You may choose to have the arbitration conducted by telephone,
    based on written submissions, or in person at a mutually agreed location.
    Amazon and you each agree that any dispute resolution proceedings will
    be conducted only on an individual basis and not in a class, consolidated
    or representative action. If for any reason a claim proceeds in court rather
    than in arbitration Amazon and you each waive any right to a jury trial.


    You may not assign this Agreement, by operation of law or otherwise,
    without our prior written consent. Subject to that restriction, this Agreement
    will be binding on, inure to, and be enforceable against the parties and their
    respective successors and assigns. We may perform any of our obligations or
    exercise any of our rights under this Agreement through one or more of our
    Aﬃliates. Our failure to enforce your strict performance of any provision of
    this Agreement will not constitute a waiver of our right to enforce such
    provision or any other provision of this Agreement subsequently.


    We have the right in our sole discretion to determine the content,
    appearance, design, functionality, and all other aspects of the Services,
    including by redesigning, modifying, removing, or restricting access to any of
    them.


    Because Amazon is not your agent (except for the limited purpose set out in
    the Transaction Processing Service Terms (if the Elected Country for a
    Service is the United States)), or the customer’s agent for any purpose,
    Amazon will not act as either party's agent in connection with resolving any
    disputes between participants related to or arising out of any transaction.


    We will send all notices and other communications regarding this Agreement
    to you at the e-mail addresses you designated for notiﬁcations and updates
    in your program application or within Seller Central or the MWS Site, as
    applicable, or by any other means then speciﬁed by Amazon. We may also
    communicate with you electronically and in other media, and you consent to
    such communications regardless of any "E-mail Preferences" (or similar
    preferences or requests) you may have indicated on the applicable Amazon
    Site, on Seller Central, on the MWS Site, or by any other means. You may
    change your e-mail addresses and certain other information in Seller Central
    and the MWS Site, as applicable. You will ensure that all of your information
    is up to date and accurate at all times. You must send all notices and other
    communications relating to Amazon to our Merchant Services Team by using
    the Contact Us form.


    This Agreement incorporates and you accept the applicable Service Terms
    and Program Policies, which Amazon may modify from time to time. If any
    provision of this Agreement is deemed unlawful, void, or for any reason
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    11/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller21
                                                                                           Central
                                                                                             of 97 PageID #: 346
    unenforceable, then that provision will be deemed severable from these
    terms and conditions and will not aﬀect the validity and enforceability of
    any remaining provisions. If the Elected Country is Canada, then it is the
    express wish of the parties that this Agreement and the applicable Service
    Terms and Program Policies have been drafted in English. (The following is a
    French translation of the preceding sentence: Si le pays de service est le
    Canada, les parties conviennent que la présente autorisation et tous les
    termes et conditions applicables s'y rattachant soient rédigés en anglais.) If
    the Elected Country is any country other than Japan, we may make available
    translations to this Agreement and the applicable Service Terms and
    Program Policies, but the English version will control. This Agreement
    represents the entire agreement between the parties with respect to the
    Services and related subject matter and supersedes any previous or
    contemporaneous oral or written agreements and understandings.



    Deﬁnitions
    As used in this Agreement, the following terms have the following meanings:


    "Aﬃliate" means, with respect to any entity, any other entity that directly or
    indirectly controls, is controlled by, or is under common control with that
    entity.


    "Amazon Associated Properties" means any website or other online point of
    presence, mobile application, service or feature, other than an Amazon Site,
    through which any Amazon Site, or products or services available on any of
    them, are syndicated, oﬀered, merchandised, advertised, or described.


    "Amazon Contracting Party" means the party outlined below.


    • If the Elected Country is Canada:

                          Service                             Amazon Contracting Party
       Selling on Amazon                                Amazon Services International, Inc.
       Selling on Amazon (if your account Amazon Services Contracts, Inc.
       is enabled to list Optional Coverage
       Plans)
       Fulﬁllment by Amazon                             Amazon.com.ca, Inc.
       Amazon Clicks                                    Amazon Services International, Inc.




https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    12/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller22
                                                                                           Central
                                                                                             of 97 PageID #: 347
    • If the Elected Country is Japan:

                          Service                             Amazon Contracting Party
       Selling on Amazon                                Amazon Japan G.K.
       Fulﬁllment by Amazon                             Amazon Japan G.K.
       Amazon Clicks                                    Amazon Japan G.K.



    • If the Elected Country is Mexico:

                          Service                             Amazon Contracting Party
       Selling on Amazon                                Servicios Comerciales Amazon
                                                        México S. de R.L. de C.V.
       Fulﬁllment by Amazon                             Servicios Comerciales Amazon
                                                        México S. de R.L. de C.V.
       Amazon Clicks                                    Servicios Comerciales Amazon
                                                        México S. de R.L. de C.V.




    • If the Elected Country is the United States:

                          Service                             Amazon Contracting Party
       Selling on Amazon                                Amazon Services LLC
       Selling on Amazon (if your account Amazon Services Contracts, Inc.
       is enabled to list Optional Coverage
       Plans)
       Fulﬁllment by Amazon                             Amazon Services LLC
       Amazon Clicks                                    Amazon Services LLC
       Transaction Processing Services                  Amazon Payments, Inc., Amazon
                                                        Capital Services, Inc., or Amazon
                                                        Services, LLC, according to the
                                                        Transaction Processing Services
                                                        Terms



    • If you register for or use the Marketplace Web Service, the Amazon
       Contracting Party is the Contracting Party that provides the applicable
       Service you use in connection with the Marketplace Web Service.


https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    13/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller23
                                                                                           Central
                                                                                             of 97 PageID #: 348
    "Amazon Site" means, as applicable, the CA Amazon Site, the JP Amazon
    Site, the MX Amazon Site, or the US Amazon Site.


    "Amazon Transaction Information" means, collectively, Order Information
    and any other data or information acquired by you or your Aﬃliates from
    Amazon, its Aﬃliates, or otherwise as a result of this Agreement, the
    transactions contemplated by this Agreement, or the parties' performance
    under this Agreement.


    "CA Amazon Site" means the website, the primary home page of which is
    identiﬁed by the url www.amazon.ca, and any successor or replacement of
    such website.


    "Content" means copyrightable works under applicable Law and content
    protected by database rights under applicable Law.


    "Excluded Products" means the items described on the applicable Restricted
    Products pages in Seller Central, any other applicable Program Policy, or any
    other information made available to you by Amazon.


    "Governing Courts" means the applicable one of the following:


    • the state or Federal court in King County, Washington (if the Elected
       Country is Canada, Mexico, or the United States),
    • Tokyo District Court or Tokyo Summary Court depending upon the
       amount of the claim made (if the Elected Country is Japan).
    "Governing Laws" means the applicable one of the following:


    • the laws of the State of Washington, United States together with the
       Federal Arbitration Act and other applicable federal law (if the Elected
       Country is Canada, Mexico, or the United States),
    • the laws of Japan (if the Elected Country is Japan).
    "Insurance Limits" means the applicable one of the following:


    • One Million Canadian Dollars ($1,000,000) (if the Elected Country is
       Canada),
    • One Hundred Million Japanese Yen (¥100,000,000) (if the Elected Country
       is Japan),
    • Ten Million Mexican Pesos ($10,000,000) (if the Elected Country is
       Mexico),
    • One Million U.S. Dollars ($1,000,000) (if the Elected Country is the United
       States).

https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    14/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller24
                                                                                           Central
                                                                                             of 97 PageID #: 349
    "Insurance Threshold" means the applicable one of the following:


    • Ten Thousand Canadian Dollars ($10,000) (if the Elected Country is
        Canada),
    • One Million Japanese Yen (¥1,000,000) (if the Elected Country is Japan),
    • One Hundred Thousand Mexican Pesos ($100,000) (if the Elected Country
        is Mexico),
    • Ten Thousand U.S. Dollars ($10,000) (if the Elected Country is the United
        States).
    "Intellectual Property Right" means any patent, copyright, Trademark,
    domain name, moral right, trade secret right, or any other intellectual
    property right arising under any Laws and all ancillary and related rights,
    including all rights of registration and renewal and causes of action for
    violation, misappropriation or infringement of any of the foregoing.


    "JP Amazon Site" means that website, the primary home page of which is
    identiﬁed by the url www.amazon.co.jp, and any successor or replacement of
    such website.


    "Law" means any law, ordinance, rule, regulation, order, license, permit,
    judgment, decision, or other requirement, now or in the future in eﬀect, of
    any governmental authority (e.g., on a federal, state, or provincial level, as
    applicable) of competent jurisdiction.


    "Local Currency" means the applicable one of the following:


    •   U.S. Dollars (if the Elected Country is the United States),
    •   Canadian Dollars (if the Elected Country is Canada),
    •   Mexican Pesos (if the Elected Country is Mexico),
    •   Japanese Yen (if the Elected Country is Japan).
    "MX Amazon Site" means the website, the primary home page of which is
    identiﬁed by the url www.amazon.com.mx, and any successor or replacement
    of such website.


    "MWS Site" means that website (and any successor or replacement of such
    website), the primary homepage of which is currently located at
    http://developer.amazonservices.com/.


    "Optional Coverage Plans" means warranties, extended service plans and
    related oﬀerings, in each case as determined by us, that you oﬀer.



https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    15/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller25
                                                                                           Central
                                                                                             of 97 PageID #: 350
    "Order Information" means, with respect to any of Your Products ordered
    through an Amazon Site, the order information and shipping information
    that we provide or make available to you.


    "Person" means any individual, corporation, partnership, limited liability
    company, governmental authority, association, joint venture, division, or
    other cognizable entity, whether or not having distinct legal existence.


    "Program Policies" means all terms, conditions, policies, guidelines, rules,
    and other information on the applicable Amazon Site, on Seller Central, or
    on the MWS Site, including those shown on the "Policies and Agreements"
    section of Seller Central or elsewhere in the "Help" section of Seller Central
    (and, for purposes of the Fulﬁllment by Amazon Service, speciﬁcally
    including the FBA Guidelines).


    "Sales Proceeds" means the gross proceeds from any of Your Transactions,
    including (a) all shipping and handling, gift wrap and other charges; (b) taxes
    and customs duties to the extent speciﬁed in the applicable Tax Policies; and
    (c) in the case of invoiced orders, any amounts that customers fail to pay to
    us or our Aﬃliates on or before the applicable invoice due date.


    "Seller Central" means the online portal and tools made available by
    Amazon to you, for your use in managing your orders, inventory, and
    presence on a particular Amazon Site or any other online point of presence.


    "Service" means each of the following services: Selling on Amazon,
    Fulﬁllment by Amazon, Amazon Clicks (including Amazon Sponsored
    Products), the Marketplace Web Service, and, if the Elected Country for a
    Service is the United States, the Transaction Processing Services, together in
    each case with any related services and materials we make available.


    "Service Terms" means the service terms applicable to each Service, which
    are made part of this Agreement upon the date you elect to register for or
    use the applicable Service, and any subsequent modiﬁcations we make to
    those terms.


    "Technology" means any: (a) ideas, procedures, processes, systems, methods
    of operation, concepts, principles, and discoveries protected or protectable
    under the Laws of any jurisdiction; (b) interfaces, protocols, glossaries,
    libraries, structured XML formats, speciﬁcations, grammars, data formats, or
    other similar materials; and (c) software, hardware, code, technology, or
    other functional item.



https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    16/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller26
                                                                                           Central
                                                                                             of 97 PageID #: 351
    "Trademark" means any trademark, service mark, trade dress (including any
    proprietary "look and feel"), trade name, other proprietary logo or insignia,
    or any other source or business identiﬁer, protected or protectable under any
    Laws.


    "US Amazon Site" means that website, the primary home page of which is
    identiﬁed by the url www.amazon.com, and any successor or replacement of
    such website.


    "Your Materials" means all Technology, Your Trademarks, Content, Your
    Product information, data, materials, and other items or information
    provided or made available by you or your Aﬃliates to Amazon or its
    Aﬃliates.


    "Your Personnel" means any third party warranting, administering or
    otherwise involved in the oﬀer, sale, performance, or fulﬁllment of Your
    Products, including any of your employees, representatives, agents,
    contractors, or subcontractors.


    "Your Product" means any product or service (including Optional Coverage
    Plans) that you: (a) have oﬀered through the Selling on Amazon Service; (b)
    have made available for advertising through the Amazon Clicks Service; or
    (c) have fulﬁlled or otherwise processed through the Fulﬁllment by Amazon
    Service.


    "Your Sales Channels" means all sales channels and other means through
    which you or any of your Aﬃliates oﬀers products or services, other than
    physical stores.


    "Your Taxes" means any and all sales, goods and services, use, excise,
    premium, import, export, value added, consumption, and other taxes,
    regulatory fees, levies (speciﬁcally including environmental levies), or
    charges and duties assessed, incurred, or required to be collected or paid for
    any reason (a) in connection with any advertisement, oﬀer or sale of
    products or services by you on or through or in connection with the Services;
    (b) in connection with any products or services provided for which Your
    Products are, directly or indirectly, involved as a form of payment or
    exchange; or (c) otherwise in connection with any action, inaction, or
    omission of you or your Aﬃliates, or any Persons providing products or
    services, or your or their respective employees, agents, contractors, or
    representatives, for which Your Products are, directly or indirectly, involved
    as a form of payment or exchange. Also, if the Elected Country is the United
    States, Mexico, Canada, or Japan as it is used in the Fulﬁllment by Amazon
    Service Terms, this deﬁned term also means any of the types of taxes, duties,
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    17/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller27
                                                                                           Central
                                                                                             of 97 PageID #: 352
    levies, or fees mentioned above that are imposed on or collectible by
    Amazon or any of its Aﬃliates in connection with or as a result of fulﬁllment
    services including the storage of inventory or packaging of Your Products
    and other materials owned by you and stored by Amazon, shipping, gift
    wrapping, or other actions by Amazon in relation to Your Products pursuant
    to the Fulﬁllment by Amazon Service Terms.


    "Your Trademarks" means Trademarks of yours that you provide to us: (a) in
    non-text form for branding purposes; and (b) separate from (and not
    embedded or otherwise incorporated in) any product speciﬁc information or
    materials.


    "Your Transaction" means any sale of Your Product(s) through an Amazon
    Site.



    Selling on Amazon Service Terms
    The Selling on Amazon Service ("Selling on Amazon") is a Service that
    allows you to oﬀer certain products and services directly on the Amazon
    Sites.


    These Selling on Amazon Service Terms are part of the Agreement, but,
    unless speciﬁcally provided otherwise, concern and apply only to your
    participation in Selling on Amazon. BY REGISTERING FOR OR USING THE
    SELLING ON AMAZON SERVICE, YOU (ON BEHALF OF YOURSELF OR THE
    BUSINESS YOU REPRESENT) AGREE TO BE BOUND BY THE AGREEMENT,
    INCLUDING THESE SELLING ON AMAZON SERVICE TERMS.
    NOTWITHSTANDING THE PREVIOUS SENTENCE, IF YOU HAVE ENTERED
    INTO A SEPARATE AGREEMENT THAT PERMITS YOU TO OFFER YOUR
    PRODUCTS THROUGH A PARTICULAR AMAZON SITE (E.G., A
    MERCHANTS@ AMAZON.COM PROGRAM AGREEMENT, MERCHANTS
    @AMAZON.CO.JP PROGRAM AGREEMENT OR ANY PREDECESSOR OF
    THOSE AGREEMENTS), THEN TO THE EXTENT THAT YOU CONTINUE TO
    LIST AND SELL YOUR PRODUCTS ON THAT AMAZON SITE PURSUANT TO
    SUCH SEPARATE AGREEMENT, TRANSACTIONS OF YOUR PRODUCTS ON
    THAT AMAZON SITE AND ANY TAX SERVICES WE MAKE AVAILABLE
    UNDER THAT AGREEMENT ARE GOVERNED BY THE TERMS OF THAT
    AGREEMENT AND NOT BY THESE SELLING ON AMAZON SERVICE TERMS.


    S-1 Your Product Listings and Orders.


    S-1.1 Products and Product Information. You will provide in the format we
    require accurate and complete Required Product Information for each
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    18/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller28
                                                                                           Central
                                                                                             of 97 PageID #: 353
    product or service that you oﬀer through any Amazon Site and promptly
    update that information as necessary to ensure it at all times remains
    accurate and complete. You will also ensure that Your Materials, Your
    Products (including packaging) and your oﬀer and subsequent sale of any of
    the same on any Amazon Site comply with all applicable Laws (including all
    minimum age, marking and labeling requirements) and do not contain any
    sexually explicit (except to the extent expressly permitted under our
    applicable Program Policies), defamatory or obscene materials. You may not
    provide any information for, or otherwise seek to oﬀer any Excluded
    Products on any Amazon Sites; or provide any URL Marks for use, or request
    that any URL Marks be used, on any Amazon Site. If you oﬀer a product for
    sale on an Amazon Site that requires a warning under California Health &
    Safety Code Section 25249.6 (a “Proposition 65 Warning”) you (a) will
    provide us with such warning in the manner speciﬁed in our Program
    Policies, (b) agree that our display of a Proposition 65 Warning on a product
    detail page is conﬁrmation of our receipt of that warning, and (c) will only
    revise or remove a Proposition 65 Warning for a product when the prior
    warning is no longer legally required.


    S-1.2 Product Listing; Merchandising; Order Processing. We will enable
    you to list Your Products on a particular Amazon Site, and conduct
    merchandising and promote Your Products as permitted by us (including via
    the Amazon Associated Properties or any other functions, features,
    advertising, or programs on or in connection with the applicable Amazon
    Site). We may use mechanisms that rate, or allow shoppers to rate, Your
    Products and your performance as a seller and Amazon may make these
    ratings and feedback publicly available. We will provide Order Information to
    you for each order of Your Products through the applicable Amazon Site. We
    will also receive all Sales Proceeds on your behalf for each of these
    transactions and will have exclusive rights to do so, and will remit them to
    you in accordance with these Selling on Amazon Service Terms. We may
    permit certain customers to place invoiced orders for Your Products, in which
    case remittance of Sales Proceeds may be delayed according to each
    customer’s invoicing terms. You will accept and fulﬁll invoiced orders in the
    same manner as you accept and fulﬁll non-invoiced orders, except as
    otherwise provided in this Agreement.


    S-1.3 Shipping and Handling Charges. For Your Products ordered by
    customers on or through an Amazon Site that are not fulﬁlled using
    Fulﬁllment by Amazon, you will determine the shipping and handling
    charges subject to our Program Policies and standard functionality (including
    any category-based shipping and handling charges we determine, such as for
    products oﬀered by sellers on the Individual selling plan and BMVD Products
    generally). When we determine the shipping and handling charges, you will
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    19/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller29
                                                                                           Central
                                                                                             of 97 PageID #: 354
    accept them as payment in full for your shipping and handling. Please refer
    to the Fulﬁllment by Amazon Service Terms for Your Products that are
    fulﬁlled using Fulﬁllment by Amazon.


    S-1.4 Credit Card Fraud and Unpaid Invoices. We will bear the risk of (a)
    credit card fraud (i.e., a fraudulent purchase arising from the theft and
    unauthorized use of a third party's credit card information) occurring in
    connection with Your Transactions, and (b) late payments or defaults by
    customers in connection with invoiced orders for Your Products, except, in
    each case, in connection with Seller-Fulﬁlled Products that are not fulﬁlled
    strictly in accordance with the Order Information and Shipment Information.
    You will bear all other risk of fraud or loss. We may in our sole discretion
    withhold for investigation, refuse to process, restrict shipping destinations
    for, stop, and/or cancel any of Your Transactions. You will stop or cancel
    orders of Your Products if we ask you to do so. If you have already
    transferred Your Products to a carrier or shipper when we ask you to stop or
    cancel an order, you will use commercially reasonable eﬀorts to stop or
    cancel delivery of that order. You will refund any customer (in accordance
    with Section S-2.2) that has been charged for an order that we stop or
    cancel.


    S-2 Sale and Fulﬁllment; Refunds and Returns.


    S-2.1 Sale and Fulﬁllment. Other than as described in the Fulﬁllment by
    Amazon Service Terms for each Amazon Site for which you register or use
    the Selling on Amazon Service, you will: (a) source, oﬀer, sell and fulﬁll your
    Seller-Fulﬁlled Products, and source and, oﬀer and sell your Amazon-
    Fulﬁlled Products, in each case in accordance with the terms of the
    applicable Order Information, this Agreement, and all terms provided by you
    or us and displayed on the applicable Amazon Site at the time of the order
    and be solely responsible for and bear all risk for those activities; (b) package
    each of Your Products in a commercially reasonable manner complying with
    all applicable packaging and labeling requirements and ship each of Your
    Products on or before its Expected Ship Date; (c) retrieve Order Information
    at least once each business day; (d) only cancel Your Transactions as
    permitted pursuant to your terms and conditions appearing on the
    applicable Amazon Site at the time of the applicable order or as may be
    required under this Agreement; (e) fulﬁll Your Products throughout the
    Elected Country (except to the extent prohibited by Law or this Agreement);
    (f) provide to Amazon information regarding fulﬁllment and order status
    and tracking (to the extent available), in each case as requested by us using
    the processes designated by us, and we may make any of this information
    publicly available; (g) comply with all Street Date instructions; (h) ensure that
    you are the seller of each of Your Products; (i) include an order-speciﬁc
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    20/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller30
                                                                                           Central
                                                                                             of 97 PageID #: 355
    packing slip, and, if applicable, any tax invoices, within each shipment of
    Your Products; (j) identify yourself as the seller of each of Your Products on
    all packing slips or other information included or provided in connection
    with Your Products and as the Person to which a customer may return the
    applicable product; and (k) except as expressly permitted by this Agreement,
    not send customers emails conﬁrming orders or fulﬁllment of Your Products.
    If any of Your Products are fulﬁlled using Fulﬁllment by Amazon, the
    Fulﬁllment by Amazon Service Terms for the applicable Amazon Site will
    apply to the storage, fulﬁllment, and delivery of such Amazon-Fulﬁlled
    Products.


    S-2.2 Cancellations, Returns, and Refunds. The Amazon Refund Policies for
    the applicable Amazon Site will apply to Your Products. Subject to Section F-
    6, for any of Your Products fulﬁlled using Fulﬁllment by Amazon, you will
    promptly accept, calculate, and process cancellations, returns, refunds, and
    adjustments in accordance with this Agreement and the Amazon Refund
    Policies for the applicable Amazon Site, using functionality we enable for
    your account. Without limiting your obligations, we may in our sole
    discretion accept, calculate, and process cancellations, returns, refunds, and
    adjustments for the beneﬁt of customers. You will route any payments to
    customers in connection with Your Transactions through Amazon. We will
    make any payments to customers in the manner we determine, and you will
    reimburse us for all amounts we pay.


    S-3 Problems with Your Products.


    S-3.1 Delivery Errors and Nonconformities; Recalls. You are solely
    responsible for any non-performance, non-delivery, misdelivery, theft, or
    other mistake or act in connection with the fulﬁllment of Your Products,
    except to the extent caused by: (a) credit card fraud for which we are
    responsible under Section S-1.4; or (b) our failure to make available to you
    Order Information as it was received by us or resulting from address
    veriﬁcation. Notwithstanding the previous sentence, for those of Your
    Products that are fulﬁlled using Fulﬁllment by Amazon, if any, the
    Fulﬁllment by Amazon Service Terms for the applicable Amazon Site will
    apply to non-delivery, misdelivery, theft, or other mistake or act in
    connection with the fulﬁllment of those of Your Products. You are also
    responsible for any non-conformity or defect in, any public or private recall
    of, or safety alert of any of Your Products or other products provided in
    connection with Your Products. You will notify us promptly as soon as you
    have knowledge of any public or private recalls, or safety alerts of Your
    Products or other products provided in connection with Your Products.



https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    21/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller31
                                                                                           Central
                                                                                             of 97 PageID #: 356
    S-3.2 A-to-z Guarantee and Chargebacks. If we inform you that we have
    received or initiated a claim under the "A-to-z Guarantee" oﬀered on a
    particular Amazon Site, or any chargeback or other dispute, concerning one
    of Your Transactions, you will deliver to us in a format and manner we
    specify: (a) proof of fulﬁllment of Your Product(s) (as applicable); (b) the
    applicable Amazon order identiﬁcation number; (c) a description of Your
    Product(s) (as applicable); and (d) any terms provided by you or us and
    displayed on the Amazon Site at the time of the transaction in question. If
    you fail to comply with the prior sentence, or if the claim, chargeback, or
    dispute is not caused by: (i) credit card fraud for which we are responsible
    under Section S-1.4; or (ii) our failure to make your Order Information
    available as the same was received by us or resulting from address
    veriﬁcation, then you will promptly reimburse us in accordance with the
    Service Fee Payments section of this Agreement for the amount of the
    customer purchase (including the Purchase Price, all associated shipping and
    handling charges and all taxes, but excluding any associated Referral Fees
    retained and not subject to refund by Amazon) and all associated credit card
    association, bank, or other payment processing, re-presentment and/or
    penalty fees associated with the original purchase and any chargeback or
    refund, in each case to the extent paid or payable by us or our Aﬃliates. If
    the Elected Country is Japan and we receive or initiate a claim under the "A-
    to-z Guarantee" concerning one of Your Transactions and we determine that
    we are responsible for that claim then we will purchase the returned
    products from the customer.


    S-4 Parity with Your Sales Channels.


    Subject to this Section S-4, you are free to determine which of Your Products
    you wish to oﬀer on a particular Amazon Site. You will maintain parity
    between the products you oﬀer through Your Sales Channels and the
    products you list on any Amazon Site by ensuring that : (a) the Purchase
    Price and every other term of oﬀer or sale of Your Product (including
    associated shipping and handling charges, Shipment Information, any "low
    price" guarantee, rebate or discount, any free or discounted products or
    other beneﬁt available as a result of purchasing one or more other products,
    and terms of applicable cancellation, return and refund policies) is at least as
    favorable to Amazon Site users as the most favorable terms upon which a
    product is oﬀered or sold via Your Sales Channels (excluding consideration of
    Excluded Oﬀers); (b) customer service for Your Products is at least as
    responsive and available and oﬀers at least the same level of support as the
    most favorable customer services oﬀered in connection with any of Your
    Sales Channels (this requirement does not apply to customer service for
    payment-related issues on Your Transactions, which we will provide); and (c)
    the Content, product and service information, and other information under
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    22/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller32
                                                                                           Central
                                                                                             of 97 PageID #: 357
    Section S-1.1 regarding Your Products that you provide to us is of at least
    the same level of quality as the highest quality information displayed or
    used in Your Sales Channels. If you become aware of any non-compliance
    with (a) above, you will promptly compensate adversely aﬀected customers
    by making appropriate refunds to them in accordance with Section S-2.2. For
    Amazon-Fulﬁlled Products, if the shipping and handling charges associated
    with the sale and fulﬁllment of any of Your Products oﬀered on an Amazon
    Site are included (and not separately stated) in the item price listed for Your
    Product (collectively a "Shipping Inclusive Purchase Price"), then the parity
    obligation in (a) above will be satisﬁed if the Shipping Inclusive Purchase
    Price and each other term of oﬀer or sale for the product on the Amazon
    Site are at least as favorable to Amazon Site users as the purchase price and
    each other term of oﬀer or sale for the product (including any and all
    separately stated shipping and handling charges) pursuant to which the
    product or service is oﬀered or sold via any of Your Sales Channels.


    S-5 Compensation.


    You will pay us: (a) the applicable Referral Fees; (b) any applicable Variable
    Closing Fee; (c) the non-refundable Selling on Amazon Subscription Fee in
    advance each month; and (d) any other applicable fees described in this
    Agreement (including any applicable Program Policies). "Selling on Amazon
    Subscription Fee" means the fee speciﬁed as such on the Selling on Amazon
    Fee Schedule for the applicable Amazon Site at the time such fee is payable.
    With respect to each of Your Transactions: (i) "Sales Proceeds" has the
    meaning set out in this Agreement; (ii) "Variable Closing Fee" means the
    applicable fee, if any, as speciﬁed on the Variable Closing Fee Schedule for
    the applicable Amazon Site; and (iii) "Referral Fee" means the applicable fee
    based on the Sales Proceeds from Your Transaction through the applicable
    Amazon Site speciﬁed on the Selling on Amazon Fee Schedule for that
    Amazon Site at the time of Your Transaction, based on the categorization by
    Amazon of the type of product that is the subject of Your Transaction;
    provided, however, that Sales Proceeds will not include any shipping charges
    set by us in the case of Your Transactions that consist solely of products
    fulﬁlled using Fulﬁllment by Amazon.


    S-6 Remittance of Sales Proceeds & Refunds.


    Except as otherwise stated in this Agreement, we will remit to you your
    available balance on a bi-weekly (14 day) (or at our option, more frequent)
    basis, which may vary for each Elected Country. For each remittance, your
    available balance is equal to any Sales Proceeds not previously remitted to
    you as of the applicable Remittance Calculation Date (which you will accept
    as payment in full for Your Transactions), less: (a) the Referral Fees; (b) the
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    23/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller33
                                                                                           Central
                                                                                             of 97 PageID #: 358
    applicable Variable Closing Fee; (c) any Selling on Amazon Subscription Fees;
    (d) any other applicable fees described in this Agreement (including any
    applicable Program Policies); (e) any amounts we require you to maintain in
    your account balance pursuant to this Agreement (including payments
    withheld pursuant to Section 2 of the General Terms, Section S-1.4, and
    applicable Program Policies); and (f) any taxes that Amazon automatically
    calculates, collects and remits to a tax authority according to applicable law,
    as speciﬁed in the Tax Policies


    We may establish a reserve on your account based on our assessment of risks
    to Amazon or third parties posed by your actions or performance, and we
    may modify the amount of the reserve from time to time at our sole
    discretion.


    When you either initially provide or later change Your Bank Account
    information, the Remittance Calculation Date may be deferred by up to 14
    days. For sellers that registered after October 30, 2011, and are on the
    Individual selling plan, the remittance amount will not include Sales
    Proceeds from the 14-day period before the date of remittance. If you
    refund money to a customer in connection with one of Your Transactions,
    and the refund is routed through us (or our Aﬃliate), on the next available
    Remittance Calculation Date we will refund to you the amount of the
    Referral Fee paid by you to us attributable to the amount of the customer
    refund (including refunded taxes and customs duties only to the extent
    speciﬁed in the applicable Tax Policies), less the Refund Administration Fee
    for each of Your Products refunded that is not a BMVD Product, which
    amount we may retain as an administrative fee; provided, however, that in
    the case of a complete refund of Sales Proceeds for a Media Product, we will
    refund to you the full amount of any Variable Closing Fee paid by you to us
    (and in the case of a partial refund of Sales Proceeds for a Media Product, we
    will not refund to you any portion of any Variable Closing Fee paid by you to
    us). We will remit any amounts to be refunded by us pursuant to this
    subsection from time to time together with the next remittance to be made
    by us to you. “Refund Administration Fee” means the applicable fee
    described on the Refund Administration Fee Schedule for the applicable
    Amazon Site.


    Net Sales Proceeds from non-invoiced orders will be credited to your
    available balance when they are received by us or our Aﬃliates. Sales
    Proceeds from invoiced orders will be credited to your available balance: (a)
    if you have elected in advance to pay a fee to accelerate remittance of Sales
    Proceeds from invoiced orders, on the day all of Your Products included in an
    invoiced orders are shipped; or (b) otherwise, no later than the seventh day
    following the date that an invoiced order becomes due.
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    24/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller34
                                                                                           Central
                                                                                             of 97 PageID #: 359
    S-7 Control of Amazon Sites.


    We have the right in our sole discretion to determine the content,
    appearance, design, functionality, and all other aspects of the Amazon Sites,
    including by redesigning, modifying, removing, or restricting access to any of
    them, and by suspending, prohibiting, or removing any listing.


    S-8 Eﬀect of Termination.


    Upon termination of these Selling on Amazon Service Terms in connection
    with a particular Amazon Site, all rights and obligations of the Parties under
    these Selling on Amazon Service Terms with regard to such Amazon Site will
    be extinguished, except that the rights and obligations of the Parties with
    respect to Your Transactions occurring during the Term will survive the
    termination or expiration of the Term.



    Selling on Amazon Deﬁnitions
    "Amazon-Fulﬁlled Products" means any of Your Products that are fulﬁlled
    using the Fulﬁllment by Amazon Service.


    "Amazon Refund Policies" means the return and refund policies published
    on the applicable Amazon Site and applicable to products and services
    oﬀered via that Amazon Site.


    "BMVD Product" means any book, magazine or other publication, sound
    recording, video recording, and/or other media product in any format,
    including any subscription, in each case excluding any software product,
    computer game, and/or video game.


    "Excluded Oﬀer" means any discount, rebate, promotional oﬀer, or other
    term of oﬀer and/or sale that you: (a) have attempted to make available
    through a particular Amazon Site but that we do not honor or support (but
    only until such time as we honor or support the same on such Amazon Site);
    or (b) make available solely to third parties that either (i) purchase products
    solely for resale and who are not end users of such products (i.e., wholesale
    purchasers), or (ii) if the Elected Country is Canada, Mexico, or the United
    States, have aﬃrmatively elected and opted-in to participate in your or one
    of your Aﬃliates' membership-based customer loyalty or customer incentive
    programs.


    "Expected Ship Date" means, with respect to any of Your Products, either:
    (a) the end of the shipping availability period (which begins as of the date on
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    25/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller35
                                                                                           Central
                                                                                             of 97 PageID #: 360
    which the relevant order is placed by the customer), or the shipping
    availability date, as applicable, speciﬁed by you in the relevant
    inventory/product data feed for Your Product; or (b) if you do not specify
    shipping availability information in such inventory/product data feed or that
    Your Product is in a product category that Amazon designates as requiring
    shipment within two (2) business days, two (2) business days after the date
    on which the relevant order is placed by the customer.


    "Media Product" means any book, magazine or other publication, sound
    recording, video recording, software product, computer game, videogame, or
    other media product in any format, including any related subscription,
    oﬀered through an Amazon Site.


    "Purchase Price" means the total amount payable or paid for Your Product
    (including taxes and shipping and handling charges only to the extent
    speciﬁed in the applicable Tax Policies).


    "Remittance Calculation Date" is the date that is two (2) business days prior
    to the date of remittance (the "Remittance Calculation Date").


    "Required Product Information" means, with respect to each of Your
    Products in connection with a particular Amazon Site, the following (except
    to the extent expressly not required under the applicable Program Policies):
    (a) description, including as applicable, location-speciﬁc availability and
    options, scheduling guidelines and service cancellation policies; (b) SKU and
    UPC/EAN/JAN numbers, and other identifying information as Amazon may
    reasonably request; (c) information regarding in-stock status and availability,
    shipping limitations or requirements, and Shipment Information (in each
    case, in accordance with any categorizations prescribed by Amazon from
    time to time); (d) categorization within each Amazon product category and
    browse structure as prescribed by Amazon from time to time; (e) digitized
    image that accurately depicts only Your Product, complies with all Amazon
    image guidelines, and does not include any additional logos, text or other
    markings; (f) Purchase Price; (g) shipping and handling charge (in accordance
    with our standard functionality); (h) any text, disclaimers, warnings, notices,
    labels, warranties, or other content required by applicable Law to be
    displayed in connection with the oﬀer, merchandising, advertising, or sale of
    Your Product; (i) any vendor requirements, restocking fees or other terms
    and conditions applicable to such product that a customer should be aware
    of prior to purchasing the product; (j) brand; (k) model; (l) product
    dimensions; (m) weight; (n) a delimited list of technical speciﬁcations; (o)
    SKU and UPC/EAN/JAN numbers (and other identifying information as we
    may reasonably request) for accessories related to Your Product that is
    available in our catalog; (p) the state or country Your Product ships from; and
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    26/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller36
                                                                                           Central
                                                                                             of 97 PageID #: 361
    (q) any other information reasonably requested by us (e.g., the condition of
    used or refurbished products; and invoices and other documentation
    demonstrating the safety and authenticity of Your Products).


    "Seller-Fulﬁlled Products" means any of Your Products that are not fulﬁlled
    using the Fulﬁllment by Amazon Service.


    "Shipment Information" means, with respect to any of Your Products, the
    estimated or promised shipment and delivery date.


    "Street Date" means the date(s), if any, speciﬁed by the manufacturer,
    distributor, and/or licensor of a product as the date before which speciﬁed
    information regarding such product (e.g., title of a book) should not be
    disclosed publicly, or such product should not be delivered or otherwise
    made available to customers.


    "URL Marks" means any Trademark, or any other logo, name, phrase,
    identiﬁer, or character string, that contains or incorporates any top level
    domain (e.g., .com, .edu, .ca, .fr, .jp) or any variation of a top level domain
    (e.g., dot com, dotcom, net, or com).


    "Your Transaction" is deﬁned in the General Terms of this Agreement;
    however, as used in these Selling on Amazon Service Terms, it means any
    and all such transactions through Selling on Amazon only.



    Fulﬁllment by Amazon Service Terms
    Fulﬁllment by Amazon ("FBA") provides fulﬁllment and associated services
    for Your Products.


    These FBA Service Terms are part of the Agreement, and, unless speciﬁcally
    provided otherwise, concern and apply only to your participation in FBA. BY
    REGISTERING FOR OR USING FBA, YOU (ON BEHALF OF YOURSELF OR THE
    BUSINESS YOU REPRESENT) AGREE TO BE BOUND BY THE AGREEMENT,
    INCLUDING THESE FBA SERVICE TERMS. You expressly agree that Amazon
    may engage its Aﬃliate(s) or a third party in order to complete one or more
    of the fulﬁllment and associated services outlined below.


    If the Elected Country is Japan, the following applies to you:
    Notwithstanding anything to the contrary in the Agreement, if there should
    be any subject matter speciﬁed in the "Standard Storage Bailment Terms and
    Conditions (Hyoujun Soko Kitaku Yakkan – Otsu)" that is not speciﬁed in the
    Agreement, including these FBA Service Terms, upon your request, such
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    27/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller37
                                                                                           Central
                                                                                             of 97 PageID #: 362
    provision will be determined by discussion and mutual agreement of the
    parties.


    Fulﬁllment Services


    F-1 Your Products


    Once you are accepted into FBA, you must apply to register each product you
    oﬀer that you wish to include in the FBA program. We may refuse
    registration in FBA of any product, including on the basis that it is an FBA
    Excluded Product or that it violates applicable Program Policies. You may at
    any time withdraw registration of any of Your Products from FBA.


    F-2 Product and Shipping Information


    You will, in accordance with applicable Program Policies, provide in the
    format we require accurate and complete information about Your Products
    registered in FBA, and will provide Fulﬁllment Requests for any Units
    fulﬁlled using FBA that are not sold through an Amazon Site ("Multi-
    Channel Fulﬁllment Units"). You will promptly update any information
    about Your Products in accordance with our requirements and as necessary
    so that the information is at all times accurate and complete.


    F-3 Shipping to Amazon


    F-3.1 Except as otherwise provided in Section F-3.4 and Section F-5, FBA is
    limited to Units that are shipped to and from fulﬁllment centers located
    within the applicable Elected Country, to be delivered to customers in the
    same Elected Country only. You will ship Units to us in accordance with
    applicable Program Policies. You will be responsible for all costs incurred to
    ship the Units to the shipping destination (including costs of freight and
    transit insurance) and Amazon will not pay any shipping costs. You are
    responsible for payment of all customs, duties, taxes, and other charges. In
    the case of any improperly packaged or labeled Unit, we may return the Unit
    to you at your expense (pursuant to Section F-7) or re-package or re-label
    the Unit and charge you an administrative fee.


    F-3.2 You will not deliver to us, and we may refuse to accept, any shipment
    or Unsuitable Unit.


    F-3.3 We may, at our option, allow you to ship Units at your expense (as
    described in Section F-9.2) to fulﬁllment centers using discounted shipping
    rates that we may make available to you for certain carriers. In such event,

https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    28/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller38
                                                                                           Central
                                                                                             of 97 PageID #: 363
    you will use the processes and supply the information that we require for
    you to obtain such discounted rates. You also must comply with standard
    operating procedures, weight and size restrictions, and other shipping
    requirements of the applicable carriers. If we provide you with the estimated
    shipping costs prior to shipment, you acknowledge and agree that actual
    shipping costs may vary from such estimates. In addition, if the weight of the
    Unit, as determined by the applicable carrier, diﬀers from that submitted by
    you to us for purposes of determining the estimated shipping costs, then: (a)
    you may be charged more than the estimated shipping costs if the carrier
    determines that such Unit weighs more than as submitted by you; or (b) you
    may be charged the full amount of the estimated shipping costs even if the
    carrier determines the weight to be less than that submitted by you. You will
    not use carrier account information (e.g., carrier account number, amount of
    shipping rates, etc.) for any purpose, nor disclose such information to any
    third party, and you will protect such information as Amazon's conﬁdential
    information in accordance with Section 11 of the General Terms of this
    Agreement. As between you, us, and the applicable carrier, you will be the
    shipper of record, and we will make payment to the carrier with respect to
    the shipment of all Units using such discounted rates. Title and risk of loss
    for any Unit shipped using discounted rates provided by us under this
    Section will remain with you, and our provision of such shipping rates will
    not create any liability or responsibility for us with respect to any delay,
    damage, or loss incurred during shipment. You authorize the applicable
    carrier to provide us with all shipment tracking information.


    F-3.4 If you ship Units from outside the applicable Elected Country to
    fulﬁllment centers, you will list yourself as the importer/consignee and
    nominate a customs broker. If Amazon is listed on any import
    documentation, Amazon reserves the right to refuse to accept the Units
    covered by the import documents and any costs assessed against or incurred
    by Amazon will be collected from Your Bank Account, deducted from
    amounts payable to you, or by other method at our election.


    F-4 Storage


    We will provide storage services as described in these FBA Service Terms
    once we conﬁrm receipt of delivery. We will keep electronic records that
    track inventory of Units by identifying the number of Units stored in any
    fulﬁllment center. We will not be required to physically mark or segregate
    Units from other inventory units (e.g., products with the same Amazon
    standard identiﬁcation number) owned by us, our Aﬃliates or third parties in
    the applicable fulﬁllment center(s). If we elect to commingle Units with such
    other inventory units, both parties agree that our records will be suﬃcient to
    identify which products are Units. We may move Units among facilities. If
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    29/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller39
                                                                                           Central
                                                                                             of 97 PageID #: 364
    there is a loss of or damage to any Units while they are being stored, we will,
    as your sole remedy, reimburse you in accordance with the FBA Guidelines,
    and you will, at our request, provide us a valid tax invoice for the
    compensation paid to you. If we reimburse you for a Unit, we will be entitled
    to dispose of the Unit pursuant to Section F-7. This reimbursement is our
    total liability for any duties or obligations that we or our agents or
    representatives may have and is your only right or remedy. At all other times,
    you will be solely responsible for any loss of, or damage to, any Units. Our
    conﬁrmed receipt of delivery does not: (a) indicate or imply that any Unit has
    been delivered free of loss or damage, or that any loss or damage to any
    Unit later discovered occurred after conﬁrmed receipt of delivery; (b) indicate
    or imply that we actually received the number of Units of Your Product(s)
    speciﬁed by you for such shipment; or (c) waive, limit, or reduce any of our
    rights under this Agreement. We reserve the right to impose, and change
    from time to time, scheduling restrictions and volume limitations on the
    delivery and storage of your inventory in fulﬁllment centers, and you will
    comply with any of these restrictions or limitations.


    F-5 Fulﬁllment


    As part of our fulﬁllment services, we will ship Units from our inventory of
    Your Products to the shipping addresses in the Elected Country included in
    valid customer orders, or submitted by you as part of a Fulﬁllment Request.
    We may ship Units together with products purchased from other merchants,
    including any of our Aﬃliates. We also may ship Units separately that are
    included in a single Fulﬁllment Request. If you participate in our export
    fulﬁllment services, we will also ship Your Products that we determine to be
    eligible (each, a "Foreign-Eligible Product") to Foreign Addresses within
    countries we determine to be eligible for foreign shipments, subject to the
    additional terms on foreign shipments in the applicable FBA Guidelines.


    F-6 Customer Returns


    F-6.1 You will be responsible for and will accept and process returns of, and
    provide refunds and adjustments for, any Multi-Channel Fulﬁllment Units in
    accordance with the Agreement (including the applicable Program Policies).


    F-6.2 We will receive and process returns of any Amazon Fulﬁllment Units
    that were shipped to addresses within the Elected Country in accordance
    with the terms of your Seller Agreement, these FBA Service Terms, and the
    Program Policies. Any Sellable Units that are also Amazon Fulﬁllment Units
    and that are properly returned will be placed back into the inventory of Your
    Products in the FBA Program. We may fulﬁll customer orders for Your

https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    30/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller40
                                                                                           Central
                                                                                             of 97 PageID #: 365
    Products with any returned Amazon Fulﬁllment Units. Except as provided in
    Section F-7, you will retake title of all Units that are returned by customers.


    F-6.3 Subject to Section F-7, we will, at your direction, either return or
    dispose of any Unit that is returned to us by a customer and that we
    determine is an Unsuitable Unit.


    F-6.4 If Amazon receives a customer return of a Multi-Channel Fulﬁllment
    Unit, you will direct us to return or dispose of the Unit at your own cost
    failing which we may dispose of the Unit as provided in Section F-7.


    F-7 Returns to You and Disposal


    F-7.1 You may, at any time, request that Units be returned to you or that we
    dispose of Units.


    F-7.2 We may return Units to you for any reason, including upon termination
    of these FBA Service Terms. Returned Units will be sent to your designated
    shipping address. However, if (a) the designated shipping address we have
    for you is outdated or incorrect, (b) you have not provided or, upon our
    request, conﬁrmed a designated shipping address in the Elected Country, or
    (c) we cannot make arrangements for you to pay for the return shipment,
    then the Unit(s) will be deemed abandoned and we may elect to dispose of
    them in our sole discretion.


    We may dispose of any Unsuitable Unit (and you will be deemed to have
    consented to our action): (i) immediately if we determine in our sole
    discretion that the Unit creates a safety, health, or liability risk to Amazon,
    our personnel, or any third party; (ii) if you fail to direct us to return or
    dispose of any Unsuitable Unit within thirty (30) days after we notify you
    that the Unit has been recalled; or (iii) if you fail to direct us to return or
    dispose of any Unsuitable Unit within thirty (30) days (or as otherwise
    speciﬁed in the applicable Program Policies) after we notify you. In addition,
    you will reimburse us for expenses we incur in connection with any
    Unsuitable Units.


    F-7.3 We may dispose of any Unit we are entitled to dispose of (including
    any Unsuitable Units) in the manner we prefer. Title to each disposed Unit
    will transfer to us at no cost to us as necessary for us to dispose of the Unit,
    and we will retain all proceeds, if any, received from the disposal.


    F-7.4 You will promptly notify us of any recalls or potential recalls, or safety
    alerts of any of Your Products and cooperate and assist us in connection with

https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    31/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller41
                                                                                           Central
                                                                                             of 97 PageID #: 366
    any recalls or safety alerts, including by initiating the procedures for
    returning items to you under our standard processes. You will be responsible
    for all costs and expenses you, we or any of our or your Aﬃliates incur in
    connection with any recall or potential recall or safety alerts of any of Your
    Products (including the costs to return, store, repair, liquidate, or deliver to
    you or any vendor any of these products).


    F-8 Customer Service


    F-8.1 For Multi-Channel Fulﬁllment Units we will have no customer service
    obligations other than to pass any inquiries to your attention at the contact
    you provide, and to make available a reasonable amount of information
    regarding the status of the fulﬁllment of Your Products if you request it and
    if and to the extent we possess the requested information. You will ensure
    that all of your policies and messaging to your customers regarding shipping
    of Your Products and other fulﬁllment-related matters, reﬂect our policies
    and requirements, including with regard to shipping methods, returns, and
    customer service; and, you will conspicuously display on your website(s), in
    emails or in other media or communications any speciﬁc disclosures,
    messaging, notices, and policies we require.


    F-8.2 We will be responsible for and have sole discretion regarding all
    customer service issues relating to packaging, handling and shipment, and
    customer returns, refunds, and adjustments related to Amazon Fulﬁllment
    Units. We will have the right to determine whether a customer will receive a
    refund, adjustment or replacement for any Amazon Fulﬁllment Unit and to
    require you to reimburse us where we determine you have responsibility in
    accordance with the Agreement (including these FBA Service Terms and the
    Program Policies). Except as provided in this Section F-8 regarding any
    Amazon Fulﬁllment Units, customer service will be handled in accordance
    with your Seller Agreement.


    F-8.3 In situations relating to Amazon Fulﬁllment Units where the wrong
    item was delivered or the item was damaged or lost or is missing, unless we
    determine that the basis for such request is caused by you or any of your
    employees, agents, or contractors, we will, as your sole and exclusive remedy
    and at our option: (a) for any Amazon Fulﬁllment Unit, (i) ship a replacement
    Unit to the customer and reimburse you in accordance with the FBA
    Guidelines for the replacement Unit, or (ii) process a refund to the customer
    and reimburse you in accordance with the FBA Guidelines for the Unit; or (b)
    for any Multi-Channel Fulﬁllment Unit, reimburse you in accordance with the
    FBA Guidelines for the Unit (and you will, at our request, provide us a valid
    tax invoice for the compensation paid to you). Any customer refund will be
    processed in accordance with the Selling on Amazon and the Transaction
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    32/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller42
                                                                                           Central
                                                                                             of 97 PageID #: 367
    Processing Service Terms (if the Elected Country for a Service is the United
    States). Notwithstanding the Selling on Amazon Service Terms, we will be
    entitled to retain the applicable fees payable to us under the Selling on
    Amazon Service Terms and these FBA Service Terms, respectively. Except as
    expressly provided in this Section F-8.3, you will be responsible for all costs
    associated with any replacement or return.


    F-8.4 If we provide a replacement Unit or refund as described in Section F-
    8.3 to a customer and that customer returns the original Unit to us, we will
    be entitled to dispose of the Unit pursuant to Section F-7, or, if it is a
    Sellable Unit, we may, at our option, place such Unit back into your inventory
    in accordance with Section F-6. If we do put a Unit back into your inventory,
    you will reimburse us for the applicable Replacement Value (as described in
    the FBA Guidelines) of the returned Unit. Any replacement Unit shipped by
    us under these FBA Service Terms will be deemed to be, and will be treated
    in the same manner as, an order and sale of such Unit from you to the
    customer via the applicable Amazon Site or Service in accordance with, and
    subject to, the terms and conditions of this Agreement and your Seller
    Agreement.


    F-9 Compensation for Fulﬁllment Services


    F-9.1 Handling and Storage Fees. You will pay us the applicable fees
    described in the applicable Fulﬁllment by Amazon Fee Schedule. You will be
    charged the Storage Fees beginning on the day (up to midnight) that the
    Unit arrives at a fulﬁllment center and is available for fulﬁllment by Amazon
    (or in the case of any Unsuitable Unit, the arrival day (up to midnight)), until
    the earlier of: (a) the day (up to midnight) we receive a valid customer order
    for such product or a request from you to return or dispose of the Unit; or (b)
    the day (up to midnight) we actually ship the Unit to your designated return
    location or dispose of the Unit.


    F-9.2 Shipping and Gift Wrap. For any Amazon Fulﬁllment Units we will
    determine the amounts charged to the customer for shipping and gift wrap
    services for the Units that we fulﬁll through the FBA Program. As between
    you and us, these charges will be your charges to the customer, and we will
    report them to you. We will charge you (and you will pay us) a fee equal to
    the amount of such charges to the customer. In the case of shipments of
    Units sold through the Amazon Site that qualify for the "Free Shipping"
    promotion, the amounts charged to the customer for shipping the Selling on
    Amazon Units that Amazon fulﬁlls will ﬁrst be charged to the customer and
    will next be deducted from the total charges to the customer as your
    promotion and Amazon will not charge you the fee described above. If you
    ship Units to us using the shipping rates that we may make available
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    33/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller43
                                                                                           Central
                                                                                             of 97 PageID #: 368
    pursuant to Section F-3.3, you will reimburse us for the actual amounts
    charged to us by the applicable carrier for such shipments.


    F-9.3 Proceeds. We may keep all proceeds of any Units that we dispose of or
    to which title transfers, including returned, damaged, or abandoned Units.
    You will have no security interest, lien, or other claim to the proceeds that
    we receive in connection with the sale, fulﬁllment, and/or shipment of these
    Units.


    F-10 Indemnity


    In addition to your obligations under Section 6 of the General Terms of this
    Agreement, you also agree to indemnify, defend, and hold harmless us, our
    Aﬃliates, and our and their respective oﬃcers, directors, employees,
    representatives, and agents against any Claim that arises from or relates to:
    (a) the Units (whether or not title has transferred to us, and including any
    Unit that we identify as yours pursuant to Section F-4 regardless of whether
    such Unit is the actual item you originally sent to us), including any personal
    injury, death, or property damage; (b) the shipment, export, or delivery of
    Your Products to Foreign Addresses (including with respect to any
    classiﬁcation data and other information provided by you to us in connection
    therewith, and notwithstanding any rights we have under Section F-5 or any
    certiﬁcations we may make in connection with the shipment, export, or
    delivery of Your Products); (c) any of Your Taxes or the collection, payment,
    or failure to collect or pay Your Taxes; and, if applicable (d) any sales, use,
    value added, personal property, gross receipts, excise, franchise, business, or
    other taxes or fees, or any customs, duties, or similar assessments (including
    penalties, ﬁnes, or interest on any of the foregoing) imposed by any
    government or other taxing authority in connection with the shipment of
    Foreign-Eligible Products to Foreign Addresses (collectively, "Foreign
    Shipment Taxes").


    F-11 Release


    You, on behalf of yourself and any successors, subsidiaries, Aﬃliates, oﬃcers,
    directors, shareholders, employees, assigns, and any other person or entity
    claiming by, through, under, or in concert with them (collectively, the
    "Releasing Parties"), irrevocably acknowledge full and complete satisfaction
    of and unconditionally and irrevocably release and forever fully discharge
    Amazon and each of our Aﬃliates, and any and all of our and their
    predecessors, successors, and Aﬃliates, past and present, as well as each of
    our and their partners, oﬃcers, directors, shareholders, agents, employees,
    representatives, attorneys, and assigns, past and present, and each of them
    and all Persons acting by, through, under, or in concert with any of them
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    34/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller44
                                                                                           Central
                                                                                             of 97 PageID #: 369
    (collectively, the "Released Parties"), from any and all claims, obligations,
    demands, causes of action, suits, damages, losses, debts, or rights of any
    kind or nature, whether known or unknown, suspected or unsuspected,
    absolute or contingent, accrued or unaccrued, determined or speculative
    (collectively, "Losses") which the Releasing Parties now own or hold or at any
    time have owned or held or in the future may hold or own against the
    Released Parties, or any of them, arising out of, resulting from, or in any way
    related to the shipment, export, or delivery of Your Products to Foreign
    Addresses, including any tax registration or collection obligations. You, on
    behalf of yourself and all other Releasing Parties, recognize that you, and
    each of them, may have some Losses, whether in tort, product liability,
    contract, warranty, or otherwise, against the Released Parties of which you,
    or any of them, are totally unaware and unsuspecting, or which may arise or
    accrue after the date you register for or use FBA, which the Releasing Parties
    are giving up by agreeing to these FBA Service Terms. It is your intention in
    agreeing to these FBA Service Terms that these FBA Service Terms will
    deprive the Releasing Parties of each and all such Losses and prevent the
    Releasing Party from asserting any such Losses against the Released Parties,
    or any of them. In addition to the foregoing, you acknowledge, on behalf of
    yourself and all other Releasing Parties that you are familiar with Section
    1542 of the Civil Code of the State of California, as follows:


    "A general release does not extend to claims which the creditor does not
    know or suspect to exist in his favor at the time of executing the release,
    which if known by him must have materially aﬀected his settlement with
    the debtor."


    You, on behalf of yourself and all other Releasing Parties, expressly waive
    and relinquish any rights that you had or may have under Section 1542 of
    the Civil Code of the State of California or any similar provision of the law of
    any other jurisdiction, to the full extent that you may lawfully waive all such
    rights pertaining to the subject matter of these FBA Service Terms.


    F-12 Disclaimer


    IN ADDITION TO THE DISCLAIMER IN SECTION 7 OF THE GENERAL TERMS
    OF THIS AGREEMENT, WE DISCLAIM ANY DUTIES OF A BAILEE OR
    WAREHOUSEMAN, AND YOU WAIVE ALL RIGHTS AND REMEDIES OF A
    BAILOR (WHETHER ARISING UNDER COMMON LAW OR STATUTE OR
    OTHERWISE), RELATED TO OR ARISING OUT OF ANY POSSESSION,
    STORAGE, OR SHIPMENT OF YOUR PRODUCTS BY US OR OUR AFFILIATES
    OR ANY OF OUR OR THEIR CONTRACTORS OR AGENTS.


    F-13 Eﬀect of Termination
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    35/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller45
                                                                                           Central
                                                                                             of 97 PageID #: 370
     Following any termination of the Agreement or these FBA Service Terms in
     connection with a particular Elected Country, we will, as directed by you,
     return to you or dispose of the Units held in that Elected Country as
     provided in Section F-7. If you fail to direct us to return or dispose of the
     Units within thirty (30) days (or as otherwise speciﬁed in the applicable
     Program Policies) after termination, then we may elect to return and/or
     dispose of the Units in whole or in part, as provided in Section F-7, and you
     will be deemed to have consented to our actions. Upon any termination of
     these FBA Service Terms in connection with a particular Elected Country, all
     rights and obligations of the parties under these FBA Service Terms in
     connection with such Elected Country will be extinguished, except that the
     rights and obligations of the parties under --------
                                                   Sections F-1,---
                                                                  F-2,---
                                                                       F-3,---
                                                                            F-4,---
                                                                                 F-5,--
                                                                                      F-
    -6,--
        F-7,--
             F-8,--
                  F-9,---
                       F-11,---
                             F-12,------
                                   and F-13 with respect to Units received or stored
     by Amazon as of the date of termination will survive the termination.


    F-14 Tax Matters


    You understand and acknowledge that storing Units at fulﬁllment centers
    may create tax nexus for you in any country, state, province, or other
    localities in which your Units are stored, and you will be solely responsible
    for any taxes owed as a result of such storage. If any Foreign Shipment Taxes
    or Your Taxes are assessed against us as a result of performing services for
    you in connection with the FBA Program or otherwise pursuant to these FBA
    Service Terms, you will be responsible for such Foreign Shipment Taxes and
    Your Taxes and you will indemnify and hold Amazon harmless from such
    Foreign Shipment Taxes and Your Taxes as provided in Section F-10 of these
    FBA Service Terms.


    F-15 Additional Representation


    In addition to your representations and warranties in Section 5 of the
    General Terms of this Agreement, you represent and warrant to us that: (a)
    you have valid legal title to all Units and all necessary rights to distribute the
    Units and to perform under these FBA Service Terms; (b) you will deliver all
    Units to us in new condition (or in such condition otherwise described by you
    in the applicable Your Product listing) and in a merchantable condition; (c)
    all Units and their packaging will comply with all applicable marking,
    labeling, and other requirements required by Law; (d) no Unit is or will be
    produced or manufactured, in whole or in part, by child labor or by convict
    or forced labor; (e) you and all of your subcontractors, agents, and suppliers
    involved in producing or delivering Units will strictly adhere to all applicable
    Laws of the Elected Country, its territories, and all other countries where
    Units are produced or delivered, regarding the operation of their facilities
    and their business and labor practices, including working conditions, wages,
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    36/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller46
                                                                                           Central
                                                                                             of 97 PageID #: 371
    hours, and minimum ages of workers; and (f) that all Foreign-Eligible
    Products (i) can be lawfully exported from Canada, Mexico, Japan, or the
    United States, as applicable, without any license or other authorization; and
    (ii) can be lawfully imported into, and comply with all applicable Laws of, any
    eligible country.



    FBA Deﬁnitions
    "Amazon Fulﬁllment Units" means Units fulﬁlled using FBA that are sold
    through an Amazon Site. For avoidance of doubt, if you have successfully
    registered for or used both the FBA and Selling on Amazon Services, then
    the term "Amazon Fulﬁllment Units" and the deﬁned term "Amazon Fulﬁlled
    Products" in the Selling on Amazon Service Terms both refer to the same
    items.


    "FBA Excluded Product" means any Unit that is an Excluded Product or is
    otherwise prohibited by the applicable Program Policies.


    "Foreign Address" means (a) if the Elected Country is the United States, any
    mailing address that is not (i) within the ﬁfty states of the United States or
    Puerto Rico, or (ii) an APO/FPO address; and (b) if the Elected Country is not
    the United States, any mailing address that is not within the Elected Country.


    "Fulﬁllment Request" means a request that you submit to us (in accordance
    with the standard methods for submission prescribed by us) to fulﬁll one or
    more Multi-Channel Fulﬁllment Units.


    "Multi-Channel Fulﬁllment Units" has the meaning in Section F-2.


    "Sellable Unit" means a Unit that is not an Unsuitable Unit.


    "Seller Agreement" means the Selling on Amazon Service Terms, the
    Merchants@ Program Agreement, the Marketplace Participation Agreement,
    any successor to any of these agreements, or any other similar agreement (as
    determined by Amazon) between you and us that permits you to oﬀer
    products and services via a particular Amazon Site.


    "Shipping Information" means with respect to any purchased Unit(s), the
    following information: the name of the recipient, the shipping address, the
    quantity of Units to be shipped, and any other shipping-related information
    we may reasonably request.



https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    37/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller47
                                                                                           Central
                                                                                             of 97 PageID #: 372
    "Unit" means a unit of Your Product that you deliver to Amazon in
    connection with the FBA Program.


    "Unsuitable Unit" means a Unit: (a) that is defective, damaged, unﬁt for a
    particular purpose, or lacking required label(s); (b) the labels for which were
    not properly registered with Amazon before shipment or do not match the
    product that was registered; (c) that is an FBA Excluded Product or does not
    comply with the Agreement (including applicable Service Terms and
    Program Policies); (d) that Amazon determines is unsellable or unfulﬁllable;
    or (e) that Amazon determines is otherwise unsuitable.



    Amazon Clicks Service Terms
    Amazon Clicks, including Amazon Sponsored Products ("Amazon Clicks"), is
    a Service that allows you to advertise Your Products on Amazon Network
    Properties.


    These Amazon Clicks Service Terms are part of the Agreement, and, unless
    speciﬁcally provided otherwise, concern and apply only to your participation
    in Amazon Clicks. BY REGISTERING FOR OR USING AMAZON CLICKS, YOU
    (ON BEHALF OF YOURSELF OR THE BUSINESS YOU REPRESENT) AGREE TO
    BE BOUND BY THE AGREEMENT, INCLUDING THESE AMAZON CLICKS
    SERVICE TERMS.


    C-1 Amazon Clicks


    Your Ads may be displayed or made available on Amazon Network Properties
    as we determine. We do not guarantee that Your Ads will be displayed or
    made available on any Amazon Network Property, or that Your Ads will
    appear in any particular position or rank. Notwithstanding any other
    provision of the Agreement, we may in our sole discretion restrict, modify or
    otherwise determine the content, appearance, design, functionality and all
    other aspects of Your Ads, and we may remove any of Your Ads without
    notice. Except to the extent expressly stated in the Agreement, you are solely
    responsible for all obligations, risks and other aspects pertaining to the sale
    of any of Your Products referred to in Your Ads, including without limitation
    order processing, order fulﬁllment, returns, refunds, recalls, misdelivery,
    theft, customer service, and collection of taxes. In addition, you are solely
    responsible for all ad content, URLs and any other information you submit to
    us in connection with Your Ads, and the websites and/or other properties to
    which Your Ads direct users (other than the Amazon Site).



https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    38/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller48
                                                                                           Central
                                                                                             of 97 PageID #: 373
    We may use mechanisms that rate, or allow users to rate, Your Products
    and/or your performance, and we may make these ratings and feedback
    publicly available. We may use any means we determine necessary to review
    and monitor Your Ads to improve our service and ad quality.


    C-2 Product Information


    You will, in accordance with applicable Program Policies, provide, in the
    format we require, accurate and complete information for each of Your Ads.
    You will update this information as necessary to ensure that it is at all times
    accurate and complete. You will not provide any information for, or
    otherwise seek to advertise for sale on any Amazon Network Property, any
    products that are unlawful or are otherwise prohibited by applicable
    Program Policies.


    C-3 Amazon Clicks Requirements


    Using the highest industry standards, you will treat users and customers who
    link to Your Products via any of Your Ads with courtesy and respect during all
    stages of the buying process and resolve to our and their satisfaction in a
    timely and professional manner any related customer service matters we or
    they bring to your attention. You will ensure that Your Materials and your
    advertisement, oﬀer, sale and fulﬁllment of Your Products comply with all
    applicable Laws and Program Policies. You will not, directly or indirectly,
    engage in any fraudulent, impermissible, inappropriate or unlawful activities
    in connection with your participation in Amazon Clicks, including: (a) sending
    multiple listings of identical products in the same feed or sending multiple
    feeds under diﬀerent accounts; (b) generating fraudulent, repetitive or
    otherwise invalid clicks, impressions, queries or other interactions, whether
    through the use of automated applications or otherwise; (c) collecting any
    user information from any Amazon Network Property or retrieving,
    extracting, indexing or caching any portion of any Amazon website or
    services or the websites or services of our Aﬃliates, whether through the use
    of automated applications or otherwise; (d) targeting communications of any
    kind on the basis of the intended recipient being a user of any Amazon
    Network Property; (e) interfering with the proper working of any Amazon
    Network Property, Amazon Clicks or our systems; or (f) attempting to bypass
    any mechanism we use to detect or prevent any of the activities described in
    this paragraph.


    C-4 Payment and Tax Matters


    You will pay us the applicable fees we calculate for your use of the Amazon
    Clicks Service. Any per Click fee will be determined solely by Amazon based
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    39/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller49
                                                                                           Central
                                                                                             of 97 PageID #: 374
    on the amount you bid for each of Your Ads, consistent with any applicable
    product category minimums and Program Policies. You agree to pay us the
    applicable fees we calculate for your use of the Amazon Clicks Service in the
    applicable Local Currency only. In addition to any other means permitted by
    the Agreement, we may collect the applicable fees: (a) in accordance with the
    payment ladder described in the Program Policies; and (b) on a recurring
    monthly basis for any remaining unpaid fees accrued after the last ladder
    payment charged each month. If we choose to invoice you for amounts due
    to us under the Agreement, you will pay the invoiced amounts within 30
    days of the date of the applicable invoice. We may require payment of
    interest at the rate of 1.5% per month compounded monthly (19.56%
    compounded annually) or the highest legally permissible rate, whichever is
    lower, on all amounts not paid when due until paid in full. You will reimburse
    us for all fees incurred in connection with our collection of amounts payable
    and past due. You waive all claims related to the fees we charge (including
    without limitation fees based on suspected invalid Clicks on or invalid
    impressions of Your Ads), unless claimed within 60 days after the date
    charged. You understand third parties may generate impressions or Clicks on
    Your Ads for improper purposes, and you accept this risk. Your sole and
    exclusive remedy for any suspected invalid impressions or Clicks is to request
    advertising credits within the timeframe set out above.


    C-5 Eﬀect of Termination


    Upon any termination of the Term of the Agreement or these Amazon Clicks
    Service Terms, all rights and obligations of the parties under these Amazon
    Clicks Service Terms will terminate, except that Sections C-1, C-2, C-4, C-5, C-
    6 and C-7 will survive termination.


    C-6 Agents


    If you are an Agent: (a) you represent and warrant that you have been
    appointed as an agent of an Amazon Clicks Participant, that you are duly
    authorized to enter into this Agreement on behalf of the Amazon Clicks
    Participant and have full power and authority to bind the Amazon Clicks
    Participant to this Agreement, that all of your actions related to this
    Agreement and the Amazon Clicks Service will be within the scope of this
    agency, and that the Agreement including these Amazon Clicks Service
    Terms will be enforceable against the Amazon Clicks Participant in
    accordance with its terms; (b) you will, upon our request, provide us written
    conﬁrmation of the agency relationship between you and the Amazon Clicks
    Participant, including, for example, the Amazon Clicks Participant’s express
    acknowledgment that you are its Agent and are authorized to act on its
    behalf in connection with Amazon Clicks; (c) except as set forth in the
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    40/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller50
                                                                                           Central
                                                                                             of 97 PageID #: 375
    Agreement, you will not make any representation, warranty, promise or
    guarantee about Amazon Clicks, us or your relationship with us; (d) you will
    perform your duties pursuant to the Agreement including these Amazon
    Clicks Service Terms in a professional manner consistent with any
    requirements we may establish; (e) you will not at any time use information
    received in connection with Amazon Clicks to conduct any marketing eﬀorts
    targeted at our existing advertisers or Amazon Clicks Participants; (f) you
    and the Amazon Clicks Participant are each responsible for all payment
    obligations under these Amazon Clicks Service Terms, and you and the
    Amazon Clicks Participant each waive any rights that might require us to
    proceed against one or more of you prior to proceeding against the other;
    and (g) you will abide by all restrictions applicable to the Amazon Clicks
    Participant under this Agreement, including without limitation
    conﬁdentiality and non-use obligations (e.g., you will not disclose any
    Conﬁdential Information generated or collected in connection with Amazon
    Clicks to any person or entity other than to the Amazon Clicks Participant to
    which such data or information relates, and you will not use any Conﬁdential
    Information generated or collected in connection with Amazon Clicks for any
    purpose other than creating, managing, and reporting advertising
    campaigns on Amazon Network Properties on behalf of the particular
    Amazon Clicks Participant that has expressly authorized you to do so).


    C-7 Miscellaneous


    C-7.1 Representations


    In addition to your representations and warranties in Section 5 of the
    Agreement, you represent and warrant to us that: (a) on any website to
    which Your Ads link (other than on the Amazon Site), you will at all times
    post and comply with a privacy policy that complies with all applicable Laws;
    and (b) Your Materials and any information displayed on your website or on
    any website to which Your Ads link (for the Amazon Site, only to the extent
    such information is based on Your Materials) comply with all applicable Laws
    (including without limitation all marking and labelling requirements) and do
    not contain any false, misleading, infringing, defamatory, obscene or
    sexually explicit materials (except to the extent expressly permitted under
    applicable Program Policies).


    C-7.2 Indemniﬁcation


    In addition to your obligations under Section 6 of the Agreement, you agree
    to indemnify, defend and hold harmless us, our Aﬃliates, and our and their
    respective oﬃcers, directors, employees, representatives and agents against
    any Claim arising from or related to: (a) your participation in Amazon Clicks,
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    41/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller51
                                                                                           Central
                                                                                             of 97 PageID #: 376
    including without limitation the display of any of Your Ads, any Content,
    data, materials or other items or information to which Your Ads link, or any
    actual or alleged infringement of any Intellectual Property Rights by any of
    the foregoing; (b) your actual or alleged breach of any representation,
    warranty, or obligation set forth in these Amazon Clicks Service Terms or the
    Program Policies; or (c) if you are an Agent, any breach or alleged breach of
    Section C-6 or your other representations, warranties, or obligations set
    forth in these Amazon Clicks Service Terms.


    C-7.3 Disclaimers


    IN ADDITION TO THE DISCLAIMERS IN SECTION 7 OF THE AGREEMENT, WE
    AND OUR AFFILIATES DISCLAIM AND YOU WAIVE ALL CLAIMS REGARDING
    ANY GUARANTEES ABOUT TIMING, POSITIONING, ADJACENCY,
    PERFORMANCE, QUANTITY OR QUALITY OF (AS APPLICABLE): PLACEMENTS,
    TARGETING, IMPRESSIONS, CLICKS, CLICK RATES, CONVERSION RATES,
    AUDIENCE SIZE, DEMOGRAPHICS OR ADVERTISING COSTS.


    C-7.4 API Partner


    You may authorize another entity (“API Partner”) to access or use the
    Amazon Clicks Service on your behalf through an application program
    interface or other means as we may designate. Your authorization of an API
    Partner to access or use the Amazon Clicks Services is conditioned on our
    consent, which we may grant or withdraw at any time in our sole discretion.
    You will require your API Partner to be bound by, and your API Partner will
    comply with, all restrictions applicable to you under this Agreement
    (including without limitation your conﬁdentiality and non-use obligations).
    As between you and us, you will be fully responsible for the acts, omissions,
    and obligations of your API Partner as if such acts, omissions, and
    obligations were your acts, omissions, and obligations.



    Amazon Clicks Deﬁnitions
    "Agent" means an advertising agency or other person or entity who
    represents an Amazon Clicks Participant as its agent.


    "Amazon Clicks Participant" means any person or entity enrolled in Amazon
    Clicks by you if you are the Agent of that person or entity.


    "Amazon Network Properties" means: (a) the Amazon Site; (b) any website,
    device, service, feature or other online point of presence operated by
    Amazon or any of our Aﬃliates; and (c) any Amazon Associated Properties.

https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    42/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller52
                                                                                           Central
                                                                                             of 97 PageID #: 377
    "Click" means each time a user clicks on any of Your Ads as determined
    solely by Amazon.


    "Your Ads" means any advertisement for Your Product based upon Your
    Materials that is displayed through Amazon Clicks.



    Transaction Processing Service Terms
    BY REGISTERING FOR OR USING ANY SERVICE OTHER THAN AMAZON
    CLICKS FOR WHICH THE ELECTED COUNTRY IS THE UNITED STATES, YOU
    (ON BEHALF OF YOURSELF OR THE BUSINESS YOU REPRESENT) AGREE TO
    BE BOUND BY THESE TRANSACTION PROCESSING SERVICE TERMS FOR
    THAT SERVICE. NOTWITHSTANDING THE FOREGOING, IF A SEPARATE
    AGREEMENT GOVERNS THE OFFER, SALE OR FULFILLMENT OF YOUR
    PRODUCTS ON THE US AMAZON SITE, THE TERMS OF THAT AGREEMENT
    WILL CONTINUE TO GOVERN THE PROCESSING OF YOUR TRANSACTIONS
    TO THE EXTENT DESCRIBED IN THAT AGREEMENT.


    P-1 Payments Processing Agency Appointment


    For non-invoiced orders, you authorize Amazon Payments, Inc. to act as your
    agent for purposes of processing payments, refunds and adjustments for
    Your Transactions, receiving and holding Sales Proceeds on your behalf,
    remitting Sales Proceeds to Your Bank Account, charging your Credit Card,
    and paying Amazon and its Aﬃliates amounts you owe in accordance with
    this Agreement or other agreements you may have with Amazon Aﬃliates.
    For invoiced orders, you authorize: (a) Amazon Capital Services, Inc. to act as
    your agent for purposes of processing payments, refunds and adjustments
    for Your Transactions, and receiving and holding Sales Proceeds on your
    behalf; and (b) Amazon Services LLC to act as your agent for purposes of
    remitting Sales Proceeds to Your Bank Account, charging your Credit Card,
    and paying Amazon and its Aﬃliates amounts you owe in accordance with
    this Agreement or other agreements you may have with Amazon Aﬃliates.
    Amazon Payments, Inc., Amazon Capital Services, Inc., and Amazon Services
    LLC are each an “Amazon Payments Agent”. The applicable Amazon
    Payments Agents provide the services described in these Transaction
    Processing Service Terms and the related services described in Sections S-
    1.4, S-2.2, S-6, and F-8.3 of the Agreement (collectively, the "Transaction
    Processing Services").


    When a buyer instructs us to pay you, you agree that the buyer authorizes
    and orders us to commit the buyer's payment (less any applicable fees or
    other amounts we may collect under this Agreement) to you. You agree that
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    43/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller53
                                                                                           Central
                                                                                             of 97 PageID #: 378
    buyers satisfy their obligations to you for Your Transactions when we receive
    the Sales Proceeds. We will remit funds to you in accordance with this
    Agreement.


    P-2 Remittance


    Subject to Section 2 of the General Terms of this Agreement, the applicable
    Amazon Payments Agents will remit funds to you in accordance with Section
    S-6 of the Agreement and these Transaction Processing Service Terms. Each
    applicable Amazon Payments Agent's obligation to remit funds collected or
    received by it or otherwise credited to your available balance in connection
    with Your Transactions is limited to funds in your available balance that have
    become available in accordance with this Agreement less amounts owed to
    Amazon and any taxes that Amazon automatically calculates, collects and
    remits to a tax authority according to applicable law, as speciﬁed in the Tax
    Policies, subject to chargeback or reversal or withheld for anticipated claims
    in accordance with this Agreement. Without limiting Amazon's rights to
    collect any amounts you owe, the applicable Amazon Payments Agent's
    receipt of Sales Proceeds or crediting of Sales Proceeds to your available
    balance discharges your obligation to pay applicable fees and other amounts
    under this Agreement to the extent the Sales Proceeds received or credited
    equal or exceed the fees and other amounts you owe and the Sales Proceeds
    are applied to the payment of those fees and amounts.


    P-3 Your Funds


    Your Sales Proceeds will be held in an account with the applicable Amazon
    Payments Agent (a "Seller Account") and will represent an unsecured claim
    against that Amazon Payments Agent. Your Sales Proceeds are not insured
    by the Federal Deposit Insurance Corporation, nor do you have any right or
    entitlement to collect Sales Proceeds directly from any customer. Prior to
    disbursing funds to you, an Amazon Payments Agent may combine Sales
    Proceeds held with the funds of other users of the Services, invest them, or
    use them for other purposes permitted by applicable Laws. You will not
    receive interest or any other earnings on any Sale Proceeds. To the extent
    required by applicable Laws, an Amazon Payments Agent will not use any
    funds held on your behalf for its corporate purposes, will not voluntarily
    make such funds available to its creditors in the event of bankruptcy or for
    any other purpose, and will not knowingly permit its creditors to attach such
    funds.


    P-4 Veriﬁcation



https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    44/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller54
                                                                                           Central
                                                                                             of 97 PageID #: 379
    We may at any time require you to provide any ﬁnancial, business or
    personal information we request to verify your identity. You authorize us to
    obtain from time to time consumer credit reports to establish or update your
    Seller Account or in the event of a dispute relating to this Agreement or the
    activity under your Seller Account. You agree to update all Seller Account
    information promptly upon any change. The Amazon Payments Privacy
    Notice applies to transactions processed by Amazon Payments, Inc.


    P-5 Dormant Accounts


    If there is no activity (as determined by us) in connection with your Seller
    Account for the period of time set forth in applicable unclaimed property
    laws and we hold Sales Proceeds on your behalf, we will notify you by means
    designated by us and provide you the option of keeping your Seller Account
    open and maintaining the Sales Proceeds in your Seller Account. If you do
    not respond to our notice(s) within the time period we specify, we will send
    the Sales Proceeds in your Seller Account to your state of residency, as
    determined by us based on the information in your Seller Account. If we are
    unable to determine your state of residency or your Seller Account is
    associated with a foreign country, your funds may be sent to the State of
    Delaware.



    Marketplace Web Service Terms
    The Marketplace Web Service (“MWS”) is a Service that enables your systems
    to interface with certain features or functionality available to Sellers. These
    MWS Service Terms are part of the Agreement, but, unless speciﬁcally
    provided otherwise, concern and apply only to your participation in MWS.


    BY REGISTERING FOR OR USING THE MARKETPLACE WEB SERVICE, YOU (ON
    BEHALF OF YOURSELF OR THE BUSINESS YOU REPRESENT) AGREE TO BE
    BOUND BY THE AGREEMENT, INCLUDING THESE MARKETPLACE WEB
    SERVICE TERMS.


    MWS-1 Description of the Marketplace Web Service.


    We may make available to you MWS Materials that permit your systems to
    interface with certain features or functionality available to Sellers. MWS and
    MWS Materials are provided by us at no charge, subject to the General Terms
    of this Agreement and the Marketplace Web Service Terms. All terms and
    conditions applicable to MWS and MWS Materials are solely between you
    and us. MWS Materials that are Public Software may be provided to you
    under a separate license, in which case, notwithstanding any other provision
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    45/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller55
                                                                                           Central
                                                                                             of 97 PageID #: 380
    of this Agreement, that license will govern your use of those MWS Materials.
    For the avoidance of doubt, except to the extent expressly prohibited by the
    license governing any MWS Materials that are Public Software, all of the
    non-license provisions of this Agreement will apply.


    MWS-2 License and Related Requirements.


    MWS-2.1 Generally. Subject to your completion of our online registration
    process for MWS and compliance with the terms of this Agreement,
    including all applicable Program Policies, we grant you a limited, revocable,
    non-exclusive, non-sublicenseable, nontransferable license to do the
    following: (a) access and use MWS, and install, copy, and use MWS Materials,
    solely in support of your use of the Services covered by this Agreement in
    accordance with any applicable MWS Speciﬁcations, or (b) access and use
    MWS, and install, copy, use, and distribute MWS Materials, for the purpose of
    integrating or enhancing a Seller’s systems with the features and
    functionality permitted by us to be accessed through MWS, but solely in
    support of Sellers who (i) we approve as participating in good standing in
    the applicable Services covered by this Agreement, and (ii) have speciﬁcally
    authorized you to provide support services for their Selling Account under an
    agreement between you and the applicable Seller.


    MWS-2.2 Selling Account. You must maintain a Selling Account (which may
    be a Staging Account) in good standing at all times during the Term.


    MWS-2.3 License Restrictions. You may use and access MWS and applicable
    MWS Materials only through MWS APIs documented and communicated by
    us to you. You may not and may not authorize any other party to do any of
    the following with MWS or MWS Materials: (a) reverse engineer, decompile,
    or disassemble them; (b) modify or create derivative works based upon them
    in whole or in part; (c) distribute copies of them; (d) remove any proprietary
    notices or labels on them; (e) use any Public Software in any manner that
    requires, pursuant to the license applicable to such Public Software, that
    MWS or any MWS Materials be disclosed, licensed, distributed, or otherwise
    made available to anyone; (f) resell, lease, rent, transfer, sublicense, or
    otherwise transfer rights to them; (g) access or use them in a way intended
    to avoid incurring any applicable fees or exceeding usage limits or quotas; or
    (h) engage in any activities we otherwise prohibit. In addition, all licenses
    granted in these Marketplace Web Service Terms are conditional on your
    continued compliance with this Agreement, and will immediately and
    automatically terminate if you do not comply with any term or condition of
    this Agreement.



https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    46/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller56
                                                                                           Central
                                                                                             of 97 PageID #: 381
    MWS-2.4 Account Identiﬁers and Credentials. To access MWS APIs, you
    must use your Account Identiﬁers and Credentials in accordance with these
    Marketplace Web Service Terms. Your Account Identiﬁers and Credentials are
    for your personal use only and you must maintain their secrecy and security.
    You are solely responsible for all activities that occur using your Account
    Identiﬁers and Credentials, regardless of whether the activities are
    undertaken by you or a third party (including your employees, contractors, or
    agents). You will provide us with notice immediately if you believe an
    unauthorized third party may be using your Account Identiﬁers and
    Credentials or if your Account Identiﬁers and Credentials are lost or stolen.
    We are not responsible for unauthorized use of your Account Identiﬁers and
    Credentials.


    MWS-2.5 Security of Your Information. You are solely responsible for the
    development, content, operation, and maintenance of Your Information, and
    for properly conﬁguring and using MWS and taking your own steps to
    maintain appropriate security, protection and backup of Your Information,
    including using encryption technology to protect them from unauthorized
    access and routinely archiving them. We are not responsible for any
    unauthorized access to, alteration of, or the deletion, destruction, damage,
    loss, or failure to store any of Your Information in connection with MWS
    (including as a result of your or any Seller’s or other third party’s errors, acts,
    or omissions).


    MWS-2.6 MWS Applications. Prior to making your MWS Application
    available for commercial use, you must thoroughly test your MWS
    Application to ensure that it operates properly with MWS and MWS
    Materials, including, without limitation, that it complies with MWS
    Speciﬁcations.


    MWS-2.7 Information and System Access. To the extent you access or use
    MWS or MWS Materials for the purposes set forth in Section MWS-2.1 of this
    Agreement, you will not access or use any Selling Account unless and only
    for so long as the access and use is (a) approved beforehand in writing by the
    Seller as part of a binding agreement between you and the Seller, and (b)
    required to deliver or operate an MWS Application to or on behalf of the
    Seller in accordance with that agreement. You may not modify the account
    settings, Content, or oﬀers of any Selling Account or make any other change
    to a Selling Account except to the extent authorized in writing by the Seller
    as part of a binding agreement between you and the Seller. You will not
    access or use any MWS Transaction Information or Personal Information for
    any purpose other than the delivery or operation of an MWS Application to
    or on behalf of the Seller. You may not reproduce or disseminate or disclose
    to any third party any MWS Transaction Information or Personal Information
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    47/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller57
                                                                                           Central
                                                                                             of 97 PageID #: 382
    for any purpose. Without limiting the foregoing, you will (i) take appropriate
    technical and organizational measures to protect against unauthorized or
    unlawful processing or use of MWS Transaction Information or Personal
    Information and against accidental loss or destruction of, or damage to,
    MWS Transaction Information or Personal Information, (ii) maintain all MWS
    Transaction Information and Personal Information logically separate from all
    other information, and (iii) at all times ensure that you are aware of and have
    documentation of the location of all copies of any MWS Transaction
    Information or Personal Information stored by or for you.


    MWS-3 Termination.


    MWS-3.1 Termination of Your Access to MWS and MWS Materials. Without
    limiting the parties’ rights and obligations under the Agreement, we may
    limit, suspend, or terminate your access to MWS and all MWS Materials at
    any time and for any reason upon notice to you, including but not limited to
    circumstances where your access to any other Service is suspended or
    terminated, where the access of any Seller you support to use one or more
    Services is suspended or terminated, or if we determine:


    • your use of MWS or MWS Materials (a) poses a security risk to MWS or
       MWS Materials or any Seller or other of our customers, (b) may harm our
       systems or any Seller or other of our customers, or (c) may subject us or
       any third party to liability;
    • you are using MWS or MWS Materials for fraudulent or illegal activities; or
    • our provision of any aspect of MWS or MWS Materials to you is prohibited
       by law.
    Upon any suspension or termination of your access to MWS, you will
    immediately cease use of MWS and all MWS Materials. Upon any termination
    of your access to MWS, you will also immediately destroy all MWS Materials.
    Upon any suspension or termination of your access to MWS, we may cause
    your Account Identiﬁers and Credentials to cease to be recognized by the
    Amazon Network for the purposes of MWS and MWS Materials.


    MWS-3.2 Eﬀect of Termination. Upon termination of these Marketplace
    Web Service Terms, all rights and obligations of the Parties under these
    Marketplace Web Service Terms will be extinguished, except that Sections
    MWS-1, MWS-3, MWS-4, MWS-5, MWS-6, MWS-7, MWS-8, MWS-9, and
    MWS-10 survive termination.


    MWS-4 Modiﬁcations to MWS or MWS Materials.




https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    48/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller58
                                                                                           Central
                                                                                             of 97 PageID #: 383
    We may change, deprecate, or discontinue MWS or MWS Materials (including
    by changing or removing features or functionality of MWS or MWS Materials)
    from time to time.


    MWS-5 Notices.


    For notices made by you to us under these Marketplace Web Service Terms
    and for questions regarding this Agreement, MWS, or MWS Materials, you
    may contact us at the Contact Address.


    MWS-6 Suggestions.


    If you suggest to us improvements to MWS or MWS Materials (collectively,
    "MWS Suggestions"), in addition to the rights you grant to us in the General
    Terms, we will own all right, title, and interest in and to the MWS
    Suggestions, even if you have designated the MWS Suggestions as
    conﬁdential. We will be entitled to use the MWS Suggestions without
    restriction. You irrevocably assign to us all right, title, and interest in and to
    the MWS Suggestions and agree to provide us any assistance we may require
    to document, perfect, and maintain our rights in the MWS Suggestions. We
    reserve the right to contact Sellers in order to conduct periodic surveys to
    ascertain Sellers’ general level of satisfaction with the MWS and MWS
    Materials and with your delivery of related services to Sellers, and you agree
    that we may publically report the results of surveys without restriction.


    MWS-7 Rights in MWS, MWS Materials, MWS Speciﬁcations, and the
    Amazon Network.


    As between you and us, we or our licensors own all right, title, and interest in
    and to MWS, MWS Materials, MWS Speciﬁcations, and the Amazon Network.
    Except as provided in Section MWS-2 of this Agreement, you obtain no rights
    under this Agreement from us or our licensors to MWS, MWS Materials, MWS
    Speciﬁcations, or the Amazon Network, including any related intellectual
    property rights.


    MWS-8 Indemniﬁcation.


    In addition to your obligations under the General Terms of this Agreement,
    you agree to defend, indemnify, and hold harmless us, our Aﬃliates, our and
    their licensors, and each of our and their respective employees, oﬃcers,
    directors, and representatives from and against any Claims arising out of or
    relating to: (a) your use of MWS or MWS Materials (including any of Your
    Materials you upload, transfer, or otherwise make available to or through

https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    49/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller59
                                                                                           Central
                                                                                             of 97 PageID #: 384
    MWS); (b) Your Information or the combination of Your Information with
    other applications, Content, or processes, including any claim involving
    alleged infringement or misappropriation of third party rights or the use,
    development, design, production, advertising, or marketing of Your
    Information; or (c) any dispute between you and any Seller. If we or any of
    our Aﬃliates are obligated to respond to a third party subpoena or other
    compulsory legal order or process in connection with your use of MWS or
    MWS Materials (including as described in clause (a) above), you will also
    reimburse us for reasonable attorneys’ fees, as well as our or their
    employees’ and contractors’ time and materials spent responding to the
    third party subpoena or other compulsory legal order or process at our or
    their then-current hourly rates. For Claims outlined in clauses (a) through (c)
    above, you must: (i) defend against any Claim with counsel of your own
    choosing (subject to our prior written consent); or (ii) settle the Claim as you
    deem appropriate, provided that you obtain our prior written consent before
    entering into any settlement. We may also assume control of the defense
    and settlement of the Claim at any time.


    MWS-9 Disclaimers.


    IN ADDITION TO THE DISCLAIMERS IN THE GENERAL TERMS OF THIS
    AGREEMENT, MWS AND MWS MATERIALS ARE PROVIDED "AS IS". WE AND
    OUR AFFILIATE COMPANIES AND LICENSORS MAKE NO REPRESENTATIONS
    OR WARRANTIES OF ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY,
    OR OTHERWISE REGARDING MWS OR MWS MATERIALS, INCLUDING ANY
    WARRANTY THAT MWS OR MWS MATERIALS WILL BE UNINTERRUPTED,
    ERROR FREE, OR FREE OF HARMFUL COMPONENTS, OR THAT ANY
    SOFTWARE, DATA, TEXT, AUDIO, VIDEO, IMAGES, OR OTHER CONTENT YOU
    ACCESS, USE, STORE, RETRIEVE, OR TRANSMIT IN CONNECTION WITH MWS,
    INCLUDING YOUR INFORMATION, WILL BE SECURE OR NOT OTHERWISE
    LOST OR DAMAGED. EXCEPT TO THE EXTENT PROHIBITED BY LAW, WE AND
    OUR AFFILIATES AND LICENSORS DISCLAIM ALL WARRANTIES, INCLUDING
    ANY IMPLIED WARRANTIES OF MERCHANTABILITY, SATISFACTORY QUALITY,
    FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR QUIET
    ENJOYMENT, AND ANY WARRANTIES ARISING OUT OF ANY COURSE OF
    DEALING OR USAGE OF TRADE. FURTHER, NEITHER WE NOR ANY OF OUR
    AFFILIATES OR LICENSORS WILL BE RESPONSIBLE FOR ANY
    COMPENSATION, REIMBURSEMENT, OR DAMAGES ARISING IN CONNECTION
    WITH: (A) THE INABILITY TO USE MWS OR MWS MATERIALS, INCLUDING AS
    A RESULT OF ANY TERMINATION OR SUSPENSION OF THIS AGREEMENT OR
    YOUR USE OF OR ACCESS TO MWS OR MWS MATERIALS; (B) THE COST OF
    PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES; (C) ANY
    INVESTMENTS, EXPENDITURES, OR COMMITMENTS BY YOU IN
    CONNECTION WITH THIS AGREEMENT OR YOUR USE OF OR ACCESS TO
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    50/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller60
                                                                                           Central
                                                                                             of 97 PageID #: 385
    MWS OR MWS MATERIALS; OR (D) ANY TERMINATION OR SUSPENSION OF
    THIS AGREEMENT OR YOUR USE OF OR ACCESS TO MWS OR MWS
    MATERIALS. WE AND OUR AFFILIATE COMPANIES AND LICENSORS MAY
    DISCONTINUE PROVIDING OR DEPRECATE MWS AND ANY MWS MATERIALS,
    AND MAY CHANGE THE NATURE, FEATURES, FUNCTIONS, SCOPE, OR
    OPERATION OF MWS AND ANY MWS MATERIALS FROM TIME TO TIME, AND
    YOU AGREE THAT NEITHER WE NOR ANY OF OUR AFFILIATE COMPANIES OR
    LICENSORS WILL BE LIABLE TO YOU FOR ANY OF THE FOREGOING
    ACTIONS.


    MWS-10 Other Terms.


    MWS-10.1 Non-Exclusive Rights.


    The rights we grant you in this Agreement are nonexclusive, and we reserve
    the right (a) to develop or have developed for us products, services,
    concepts, systems, or techniques that are similar to or compete with any of
    the products, services, concepts, systems, or techniques that you may
    develop or use in connection with MWS or MWS Materials and (b) to hire,
    appoint, or assist third party developers or systems integrators who may
    oﬀer products, services, concepts, systems, or techniques that are similar to
    or compete with yours. Each of us will be free to establish our own pricing
    for our products and services. As between you and us, you will be solely
    responsible and liable for payment of all costs and expenses of any nature
    incurred by you or your employees in connection with the performance of
    your obligations and exercise of your rights under these Marketplace Web
    Service Terms or under any agreement you enter into with any Seller or
    other third party.


    MWS-10.2 Conﬁdentiality.


    You agree not to disclose any Conﬁdential Information we make available
    under these Marketplace Web Service Terms. However, you will not be
    required to maintain the conﬁdentiality of any information we make
    available under these Marketplace Web Service Terms that: (a) is or becomes
    publicly available without breach of this Agreement; (b) can be shown by
    documentation to have been known to you at the time of your receipt from
    us without breach of this Agreement or any other agreement between you
    and us; (c) is received from a third party who did not acquire or disclose the
    same by a wrongful or tortious act; or (d) can be shown by documentation to
    have been independently developed by you without reference to
    Conﬁdential Information.


    MWS-10.3 Import and Export Compliance.
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    51/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller61
                                                                                           Central
                                                                                             of 97 PageID #: 386
    In using MWS and MWS Materials, you will comply with all applicable import,
    re-import, export, and re-export control laws and regulations, including the
    Export Administration Regulations, the International Traﬃc in Arms
    Regulations, and country-speciﬁc economic sanctions programs
    implemented by the Oﬃce of Foreign Assets Control.


    MWS-10.4 No Third Party Beneﬁciaries.


    Except as expressly set forth in these Marketplace Web Service Terms, these
    Marketplace Web Service Terms do not create any third party beneﬁciary
    rights in any individual or entity that is not a party to these Marketplace Web
    Service Terms.



    Marketplace Web Service Deﬁnitions
    "Account Identiﬁers and Credentials" means account IDs and any unique
    public key/private key pair issued by us or an Aﬃliate Company that enables
    you to access and use MWS or MWS Materials.


    "Amazon Network" means our and our Aﬃliate Companies’ internal data
    center facilities, servers, networking equipment, and host software systems
    (e.g., virtual ﬁrewalls) that are within our or their reasonable control and are
    used to provide MWS or MWS Materials.


    "API" means an application programming interface.


    "Contact Address" means: mws-admin@amazon.com, with a copy to P.O.
    Box 81226, Seattle, WA 98108-1226, Attn: Marketplace Web Service
    Support.


    "MWS Application" means a software application or website that interfaces
    with MWS or MWS Materials.


    "MWS Materials" means any software, data, text, audio, video, images, or
    other Content we make available in connection with MWS, including APIs,
    related documentation, software libraries, and other supporting materials,
    regardless of format.


    "MWS Speciﬁcations" means any technical and operational speciﬁcations,
    security protocols and other documentation or policies provided or made
    available by us with respect to MWS or MWS Materials.



https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    52/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller62
                                                                                           Central
                                                                                             of 97 PageID #: 387
    "MWS Transaction Information" means any information, data, or Content
    relating to any Selling Account, to any customer, or to any transactions
    processed by or for the Amazon Contracting Party or any of its Aﬃliate
    Companies or on any website.


    "Personal Information" means all personally identiﬁable information
    relating to Sellers and customers and other third parties including, but not
    limited to, name, address, e-mail address, phone number, survey responses,
    and purchases.


    "Public Software” means any software, documentation, or other material
    that contains, or is derived (in whole or in part) from, any software,
    documentation, or other material that is distributed as free software, open
    source software (e.g., Linux) or similar licensing or distribution models,
    including but not limited to software, documentation, or other material
    licensed or distributed under any of the following licenses or distribution
    models, or licenses or distribution models similar to any of the following: (a)
    the GNU General Public License (GPL); Lesser/Library GPL (LGPL), or Free
    Documentation License; (b) The Artistic License (e.g., PERL); (c) the Mozilla
    Public License; (d) the Netscape Public License; (e) the Sun Community
    Source License (SCSL); (f) the Sun Industry Standards License (SISL); (g) the
    BSD License; and (h) the Apache License.


    "Seller" means any person or entity (including you, if applicable) that is
    participating in a service covered by this Agreement.


    "Selling Account" means the password protected account we make available
    to a Seller in support of its participation in one or more Services covered by
    this Agreement.


    "Staging Account" means a Selling Account with status “in staging” that we
    make available to a third party service provider whom we allow to access our
    online portals and tools provided to Sellers for the purpose of integrating or
    enhancing a Seller's systems with the features or functionality made
    accessible by us through MWS or MWS Materials.


    "Your Information" means the software, data, text, audio, video, images, or
    other Content that you use in connection with MWS or MWS Materials, that
    you cause to interface with MWS, or that you upload to MWS.




                         Was this article helpful?             0 Yes        0 No
https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                    53/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller63
                                                                                           Central
                                                                                             of 97 PageID #: 388




                                                                                            Related articles


                                                                                              IRS Reporting Regulations on
                                                                                              Third-Party (3P) Payment
                                                                                              Transactions

                                                                                              Amazon Services Business
                                                                                              Solutions Agreement

                                                                                              Selling on Amazon Fee
                                                                                              Schedule

                                                                                              Amazon Handmade fee
                                                                                              schedule

                                                                                              Amazon Intellectual Property
                                                                                              Policy

                                                                                              Intellectual property for Rights
                                                                                              Owner

                                                                                              Selling Policies and Seller
                                                                                              Code of Conduct

                                                                                              Recalls & Product Safety

                                                                                              Restricted products

                                                                                              Product guidelines

                                                                                              Countries accepted for seller
                                                                                              registration

                                                                                              Get Paid Faster service terms
                                                                                              for invoiced orders

                                                                                              Tax policies

                                                                                              Tax Registration Agreement
                                                                                              VAT Agreement


https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                                  54/55
1/9/2019
       Case                       Amazon
              1:18-cv-03019-RJD-RML      Services Business
                                      Document       34-3Solutions
                                                            FiledAgreement
                                                                   02/27/19- Amazon
                                                                                PageSeller64
                                                                                           Central
                                                                                             of 97 PageID #: 389
                                                                                              Subscribe With Amazon
                                                                                              Program Agreement

                                                                                              How Amazon Tax Exemption
                                                                                              Program (ATEP) Works

                                                                                              Keeping Your Account
                                                                                              Information Secure

                                                                                              California regulations

                                                                                              Australia Goods and Services
                                                                                              Tax on Low-Value Imports

                                                                                              Jewelry Quality Assurance
                                                                                              Standards

                                                                                              Handmade Guidelines

                                                                                              Amazon Launchpad Program
                                                                                              Terms



                                                                                            Need more help?


                                                                                              See more on Seller Central

                                                                                              Visit Seller Forums




                                             Reach Hundreds of Millions of Customers
                                                                        Start Selling On Amazon




                                         © 1999-2019, Amazon.com, Inc. or its aﬃliates




https://sellercentral.amazon.com/gp/help/external/1791?ref=efph_1791_cont_%20521&language=en_US                              55/55
Case 1:18-cv-03019-RJD-RML Document 34-3 Filed 02/27/19 Page 65 of 97 PageID #: 390




                       EXHIBIT “C”
1/9/2019
       Case                             Restricted
              1:18-cv-03019-RJD-RML Document       products
                                                34-3        - Amazon
                                                        Filed        Seller Central
                                                                02/27/19        Page 66 of 97 PageID #: 391

                                                                                     English
                                                                                      English v           Sign in   Sell on Amazon




      This article applies to selling in: United States


    Help / Policies and agreements / Restricted products




    Restricted products
    Customers trust that they can always buy with conﬁdence on Amazon.
    Products oﬀered for sale on Amazon must comply with all laws and
    regulations and with Amazon's policies. The sale of illegal, unsafe, or other
    restricted products listed on these pages, including products available only
    by prescription, is strictly prohibited.


    If you supply goods on Amazon, you should carefully review the Restricted
    Products Help pages listed below before listing a product. The examples
    provided in these Help pages are not all-inclusive and are provided solely as
    an informational guide. We encourage you to consult with your legal counsel
    if you have questions about the laws and regulations concerning your
    products. Even where a product is listed as an "Example of Permitted
    Listings," all products and listings must also comply with applicable laws. In
    addition, any links provided are for informational purposes only, and
    Amazon does not warrant the accuracy of any information provided in these
    links.


    If you supply a product in violation of the law or any of Amazon’s policies,
    including those listed on the Restricted Products pages, we will take
    corrective actions, as appropriate, including but not limited to immediately
    suspending or terminating selling privileges, destroying inventory in our
    fulﬁllment centers without reimbursement, returning inventory, terminating
    the business relationship, and permanent withholding of payments. The sale
    of illegal or unsafe products can also lead to legal action, including civil and
    criminal penalties.


    We are constantly innovating on behalf of our customers and working with
    regulators, third party experts, vendors, and sellers to improve the ways we
    detect and prevent illegal and unsafe products from reaching our
    marketplace. Amazon encourages you to report listings that violate
    Amazon's policies or applicable law by contacting us. We will investigate
    each report thoroughly and take appropriate action.
https://sellercentral.amazon.com/gp/help/external/200164330?language=en_US&ref=efph_200164330_cont_1791                          1/5
1/9/2019
       Case                             Restricted
              1:18-cv-03019-RJD-RML Document       products
                                                34-3        - Amazon
                                                        Filed        Seller Central
                                                                02/27/19        Page 67 of 97 PageID #: 392

    Additional related policies
    • Certain categories require you to obtain pre-approval from Amazon
        before listing in those categories.
    • Certain categories require you to provide additional information and/or a
        supplemental guarantee before listing in those categories.
    • Those participating in Fulﬁllment by Amazon (FBA), should also review
        the FBA Product Restrictions page which lists products that are not
        eligible for the FBA program.
    • Certain products are subject to additional regulation in the state of
        California.
    • If you wish to list items for international purchase, you are responsible for
        conducting proper research to ensure that the items listed comply with all
        applicable laws and regulations.



    Restricted products
    •   Alcohol
    •   Animals & Animal Products
    •   Art - Fine Art
    •   Art - Home Decor
    •   Automotive and Powersports
    •   Composite Wood Products
    •   Cosmetics & Skin/Hair Care
    •   Currency, Coins, Cash Equivalents, and Gift Cards
    •   Dietary Supplements
    •   Drugs & drug paraphernalia
    •   Electronics
    •   Explosives, Weapons, and Related Items
    •   Export Controls
    •   Food & Beverage
    •   Chilled and frozen foods
    •   Gambling & Lottery
    •   Hazardous and Dangerous Items
    •   Human Parts & Burial Artifacts
    •   Jewelry & Precious Gems
    •   Laser products
    •   Lighting
https://sellercentral.amazon.com/gp/help/external/200164330?language=en_US&ref=efph_200164330_cont_1791       2/5
1/9/2019
       Case                             Restricted
              1:18-cv-03019-RJD-RML Document       products
                                                34-3        - Amazon
                                                        Filed        Seller Central
                                                                02/27/19        Page 68 of 97 PageID #: 393
       Lock Picking & Theft Devices
       Medical devices and accessories
       Oﬀensive and Controversial Materials
       Organic Products
       Pesticides
       Plants, Plant Products, and Seeds
       Postage Meters & Stamps
       Recalled Products
       Recycling electronics
       Sex & Sensuality
       Subscriptions and Periodicals
       Surveillance Equipment
       Tobacco & Tobacco-Related Products
       Warranties, Service Plans, Contracts, and Guarantees
       Other Restricted Products




                         Was this article helpful?                 Yes         No




                                                                                            Related articles


                                                                                             IRS Reporting Regulations on
                                                                                             Third-Party (3P) Payment
                                                                                             Transactions

                                                                                             Amazon Services Business
                                                                                             Solutions Agreement

                                                                                             Selling on Amazon Fee
                                                                                             Schedule

                                                                                             Amazon Handmade fee
                                                                                             schedule

                                                                                             Amazon Intellectual Property
                                                                                             Policy



https://sellercentral.amazon.com/gp/help/external/200164330?language=en_US&ref=efph_200164330_cont_1791                     3/5
1/9/2019
       Case                             Restricted
              1:18-cv-03019-RJD-RML Document       products
                                                34-3        - Amazon
                                                        Filed        Seller Central
                                                                02/27/19        Page 69 of 97 PageID #: 394
                                                                                             Intellectual property for Rights
                                                                                             Owner

                                                                                             Selling Policies and Seller
                                                                                             Code of Conduct

                                                                                             Recalls & Product Safety

                                                                                             Restricted products

                                                                                             Product guidelines

                                                                                             Countries accepted for seller
                                                                                             registration

                                                                                             Get Paid Faster service terms
                                                                                             for invoiced orders

                                                                                             Tax policies

                                                                                             Tax Registration Agreement
                                                                                             VAT Agreement

                                                                                             Subscribe With Amazon
                                                                                             Program Agreement

                                                                                             How Amazon Tax Exemption
                                                                                             Program (ATEP) Works

                                                                                             Keeping Your Account
                                                                                             Information Secure

                                                                                             California regulations

                                                                                             Australia Goods and Services
                                                                                             Tax on Low-Value Imports

                                                                                             Jewelry Quality Assurance
                                                                                             Standards

                                                                                             Handmade Guidelines

                                                                                             Amazon Launchpad Program
                                                                                             Terms

https://sellercentral.amazon.com/gp/help/external/200164330?language=en_US&ref=efph_200164330_cont_1791                         4/5
1/9/2019
       Case                             Restricted
              1:18-cv-03019-RJD-RML Document       products
                                                34-3        - Amazon
                                                        Filed        Seller Central
                                                                02/27/19        Page 70 of 97 PageID #: 395


                                                                                            Need more help?


                                                                                             See more on Seller Central

                                                                                             Visit Seller Forums




                                             Reach Hundreds of Millions of Customers
                                                                        Start Selling On Amazon




                                        © 1999-2019, Amazon.com, Inc. or its aﬃliates




https://sellercentral.amazon.com/gp/help/external/200164330?language=en_US&ref=efph_200164330_cont_1791                   5/5
Case 1:18-cv-03019-RJD-RML Document 34-3 Filed 02/27/19 Page 71 of 97 PageID #: 396




                       EXHIBIT “D”
1/2/2019
       Case                              Condition
               1:18-cv-03019-RJD-RML Document      guidelines
                                                 34-3         - Amazon
                                                           Filed       Seller Central
                                                                  02/27/19       Page 72 of 97 PageID #: 397

                                                                           English
                                                                            English v          Sign in   Sell on Amazon




      This article applies to selling in: United States


    Help / Policies and agreements / Selling Policies and Seller Code of Conduct / Condition
    guidelines




    Condition guidelines
    Assigning the correct condition to each product you list on Amazon is the
    ﬁrst step toward providing a great customer experience. It is important to
    make a careful assessment of your product before specifying its condition.


    For information about selecting a condition for your product, see Selecting
    Conditions.




    General condition guidelines
    The following guidelines apply to all product categories unless otherwise
    indicated in the Category-Speciﬁc Condition Guidelines:



    New:

    Just like it sounds. A brand-new item. Original manufacturer's warranty, if
    any, still applies, with warranty details included in the listing comments.
    Original packaging is present for most New items but certain items like
    shoes may be re-boxed.



    Renewed:

    A pre-owned product that was inspected and tested to work and look like
    new by an Amazon-qualiﬁed supplier (a seller or vendor) or by Amazon. The
    product has minimal to no signs of wear, no visible cosmetic imperfections
    when held 12 inches away, and may arrive in a brown or white box with
    relevant accessories that may be generic. The product comes with a warranty
    giving you a replacement or refund within 90 days of purchase if the product
    does not work as expected. A selection of products are eligible for the

https://sellercentral.amazon.com/gp/help/external/200339950                                                          1/15
1/2/2019
       Case                              Condition
               1:18-cv-03019-RJD-RML Document      guidelines
                                                 34-3         - Amazon
                                                           Filed       Seller Central
                                                                  02/27/19       Page 73 of 97 PageID #: 398
    Amazon Renewed Guarantee. Any exceptions to this condition description
    will be mentioned on the product detail page.



    Rental:

    A product that was inspected and graded by a qualiﬁed supplier (a seller,
    vendor, or by Amazon) in working condition with no structural imperfections
    that could impact the functionality. The products may be packaged in a
    generic box and come with relevant accessories as expected for a new
    product. Any exceptions to this condition description will be mentioned on
    the product detail page.



    Used - Like New or Open Box:

    An item in perfect working condition. Original protective wrapping may be
    missing, but the original packaging is intact and in good condition with
    minor damage possible. Instructions are included.


    Used - Very Good:

    A well-cared-for item that has seen limited use and remains in good working
    condition. The item may show some limited signs of wear with small
    scratches or cosmetic blemishes. Item may arrive with damaged packaging
    or be repackaged and could be missing some accessories. Missing accessories
    are clearly deﬁned for each item.



    Used - Good:

    The item shows wear from consistent use, but it remains in good condition
    and functions properly. Item may arrive with damaged packaging or be
    repackaged. It may be marked, have identifying markings on it, or have
    minor cosmetic damage. It may also be missing some parts or accessories
    such as screws (in the case of furniture) or an instruction manual.



    Used - Acceptable:

    The item is fairly worn but continues to function properly. Item may arrive
    with damaged packaging or be repackaged. Signs of wear can include
    aesthetic issues such as scratches, dents, and worn corners. The item may
    have identifying markings on it or show other signs of previous use. Item
    may be missing some parts or accessories such as screws (in the case of
    furniture) or a mouse or USB cable (in the case of a laptop).

https://sellercentral.amazon.com/gp/help/external/200339950                                                    2/15
1/2/2019
       Case                              Condition
               1:18-cv-03019-RJD-RML Document      guidelines
                                                 34-3         - Amazon
                                                           Filed       Seller Central
                                                                  02/27/19       Page 74 of 97 PageID #: 399

    Unacceptable and prohibited items
    Items in any of the following conditions are unacceptable for listing on
    Amazon:


    • Item is not clean, including signs of mold, heavy staining, or corrosion.
    • Item is damaged in a way that renders it diﬃcult to use.
    • Item is missing essential accompanying material or parts. This does not
        necessarily include instructions.
    • Item requires repair or service.
    • Item was not created by the original manufacturer or copyright holder.
        This includes copies, counterfeits, replicas, and imitations.
    • Item was originally distributed as a promotional copy, promotional
        bundle, product sample, or advance reading copy. This includes
        uncorrected proofs of in-print or not-yet-published books.
    • Item has passed the expiration date (includes "best by" and "sell by"
        dates), has an unacceptable portion of its shelf life remaining, or the
        expiration date has been tampered with or removed.
    • Item is prohibited for sale on Amazon.

    For more information about prohibited products, see Restricted Products.


    Only full retail versions of software may be sold on Amazon. See Software &
    Computer Games for a list of software products that are prohibited for sale
    on Amazon.



    Category-speciﬁc condition guidelines
    The following category-speciﬁc condition guidelines should be used as
    indicated in addition to or in place of the general condition guidelines.



    Rentals

    Textbooks rentals:


    Acceptable rental condition means:


    • No water damage (wavy, swollen, discolored, crinkled, stains, or rings)
    • No broken spine or binding
    • Cover is not torn or taped
https://sellercentral.amazon.com/gp/help/external/200339950                                                    3/15
1/2/2019
       Case                              Condition
               1:18-cv-03019-RJD-RML Document      guidelines
                                                 34-3         - Amazon
                                                           Filed       Seller Central
                                                                  02/27/19       Page 75 of 97 PageID #: 400
    •   No missing, torn, or loose pages
    •   No burns, ﬁre, or smoke damage
    •   No strong odor of any kind (including musty odor, cigar or cigarette odor)
    •   No excessive writing or highlighting


    Musical instrument rentals:


    Acceptable rental condition means:


    • No functional imperfections that could impact instrument's playability
    • Carrying case and accessories are not missing
    • May not be in original packaging




    Books – New and Used
    In addition to the general condition guidelines, apply the following
    guidelines to new and used books:


    • New: A brand-new copy with cover and original protective wrapping
        intact. Books with markings of any kind on the cover or pages, books
        marked as "Bargain" or "Remainder," or with any other labels attached
        may not be listed as New condition.
    • Used - Like New: Item may have minor cosmetic defects (such as marks,
        wears, cuts, bends, or crushes) on the cover, spine, pages, or dust cover.
        Dust cover is intact and pages are clean and not marred by notes. Item
        may contain remainder marks on outside edges. Item may be missing
        bundled media.
    • Used - Very Good: Item may have minor cosmetic defects (such as marks,
        wears, cuts, bends, or crushes) on the cover, spine, pages, or dust cover.
        Shrink wrap, dust covers, or boxed set case may be missing. Item may
        contain remainder marks on outside edges, which should be noted in
        listing comments. Item may be missing bundled media.
    • Used - Good: All pages and cover are intact (including the dust cover, if
        applicable). Spine may show signs of wear. Pages may include limited
        notes and highlighting. May include "From the library of" labels. Shrink
        wrap, dust covers, or boxed set case may be missing. Item may be missing
        bundled media.



https://sellercentral.amazon.com/gp/help/external/200339950                                                    4/15
1/2/2019
       Case                              Condition
               1:18-cv-03019-RJD-RML Document      guidelines
                                                 34-3         - Amazon
                                                           Filed       Seller Central
                                                                  02/27/19       Page 76 of 97 PageID #: 401
    • Used - Acceptable: All pages and the cover are intact, but shrink wrap,
        dust covers, or boxed set case may be missing. Pages may include limited
        notes, highlighting, or minor water damage but the text is readable. Item
        may be missing bundled media.
    • Unacceptable: Has missing pages and obscured or unreadable text. We
        also do not permit the sale of advance reading copies, including
        uncorrected proofs, of in-print or not-yet-published books.


        Note: Some electronic material access codes are valid only for one user.
        For this reason, used books, including books listed in the Used – Like
        New condition, may not come with functional electronic material access
        codes.




    Books – Collectible
    To ensure that customers are able to buy with conﬁdence from all sellers on
    Amazon, sellers listing in the Collectible Books category must be pre-
    approved. For more information, see Collectible Books.


    To be considered collectible, a book should be unique in a way that could
    reasonably be assumed to increase the book's value to a collector:


    • First editions and ﬁrst printings
    • Signed, inscribed, or scarce copies
    • Advance reading copies and uncorrected proofs of out-of-print books
    Collectible books do not include the following:


    •   Uncorrected proofs of in-print or not-yet-published books
    •   Former library books
    •   Remaindered books
    •   Book club editions
    The General Condition Guidelines do not apply to collectible books. The
    following condition apply for Collectible Books:


    • Collectible - Like New: All pages and the cover are intact. The dust jacket
        is intact, if applicable, with no noticeable or very minor nicks or ﬂaws.
        Spine has no signs of creasing. Book may have very small but virtually
        unnoticeable ﬂaws.
    • Collectible - Very Good: Pages are intact and not marred by notes or
        highlighting. Spine shows no sign of creasing. Dust jacket, if applicable,
        shows signs of some rubbing or chipping.
https://sellercentral.amazon.com/gp/help/external/200339950                                                    5/15
1/2/2019
       Case                              Condition
               1:18-cv-03019-RJD-RML Document      guidelines
                                                 34-3         - Amazon
                                                           Filed       Seller Central
                                                                  02/27/19       Page 77 of 97 PageID #: 402
    • Collectible - Good: All pages and the cover are intact, including the dust
        jacket, if applicable. Spine may show signs of wear. Generally, books in
        Good condition are not considered to be collectible grade.
    • Collectible - Acceptable: A readable copy showing signiﬁcant wear. Dust
        jacket may be missing. For all but the rarest items, books in Acceptable
        condition are not considered to be collectible grade.



    Music – New and Used
    Music formats include vinyl, magnetic tape, and disc.


    If you are listing a club edition against the detail page for the standard
    edition, use the listing comments to indicate that your item is a club edition.
    For more about listing club editions, see the exception under Matching
    product oﬀers inaccurately in Prohibited Seller Activities and Actions.


    CDs and cassettes must be sold with a protective jewel or cassette case. You
    may substitute newer packaging when a jewel or cassette case is damaged,
    but you may not substitute copied cover art or liner notes for the originals.


    In addition to the general condition guidelines, the following guidelines
    apply to new and used music:


    • Used - Like New: The jewel case, cassette case, or album cover has no
        scratches or scuﬃng. Cover art, liner notes, and inclusions are in perfect
        condition. Packaging may have a remainder cut-out, which should be
        noted in the listing comments.
    • Used - Very Good: The packaging, cover art, liner notes, or inclusions may
        show limited signs of wear.
    • Used - Good: The item or packaging may have identifying markings from
        its owner.
    • Used - Acceptable: The item plays perfectly but is otherwise the worse for
        wear. Packaging and inclusions may be damaged, marked, or missing.
        Note any missing items in the listing comments.



    Music – Collectible
    To be considered collectible, the item should be unique in a way that
    increases value for a collector, such as signed, inscribed, scarce, or unique
    characteristics such as special pressings, unusual aesthetics (colored vinyl), or
    limited edition packaging.

https://sellercentral.amazon.com/gp/help/external/200339950                                                    6/15
1/2/2019
       Case                              Condition
               1:18-cv-03019-RJD-RML Document      guidelines
                                                 34-3         - Amazon
                                                           Filed       Seller Central
                                                                  02/27/19       Page 78 of 97 PageID #: 403
    Seller comments for collectible music should include the following:


    • Further detail on condition or completeness of item and packaging
    • Notes about the presence of signatures, inscriptions, or other
        personalization


    Make sure you describe your CDs, MCs, and records accurately. An accurate
    product description increases buyer satisfaction. Should an item have an
    obvious cosmetic ﬂaw, sellers are strongly encouraged to make a note in the
    comments ﬁeld. The presence of remainder marks or cut-outs should always
    be noted in comments. Recopied media is not permitted. CDs with surface
    scratches may be listed as Good or Acceptable, subject to the above
    guidelines, as long as the quality of the playback is not aﬀected.



    Electronics, Camera & Photo, and PC
    You may be required to obtain approval to list certain products in the
    Electronics category. For more information, see Categories Requiring
    Approval.


    See Selling International Camera & Photo Products for speciﬁc listing
    policies on international version products.



    Software & Computer Games
    You may be required to obtain approval to list certain products in the
    Software & Computer Games categories. To submit a request to sell
    restricted products in Software & Computer Games, please contact us.


    Only full retail versions of software may be sold on Amazon. The following
    types of software are prohibited for sale:


    •   Copied or duplicated software, in any format
    •   OEM software
    •   Back-up copies
    •   Fulﬁllment software
    •   Promotional software
    •   Beta (pre-release) copies
    •   Unauthorized freeware or shareware
    •   Academic software requiring pre-purchase veriﬁcation

https://sellercentral.amazon.com/gp/help/external/200339950                                                    7/15
1/2/2019
       Case                              Condition
               1:18-cv-03019-RJD-RML Document      guidelines
                                                 34-3         - Amazon
                                                           Filed       Seller Central
                                                                  02/27/19       Page 79 of 97 PageID #: 404
    In addition to the General Condition Guidelines, please apply the following
    guidelines to Software & Computer Games.



        Note: All products in Software & Games with the condition type Used
        will be listed as Open Box.


    • New: Includes the original Universal Product Code (UPC).
    • Used - Like New: The box and jewel case are pristine, with no signs of
        wear. UPC should be visible.
    • Used - Very Good: Outer box may be damaged or come repackaged.
        Jewel case shows no signs of wear. Disc may have up to 1cm marking but
        is in great working condition.
    • Used - Good: Outer box may be damaged or come repackaged. Jewel case
        may have small cosmetic damages. Disc may have up to 1.5cm marking
        but is in great working condition.
    • Used- Acceptable: Original UPC, the original jewel case, or both are
        missing. Disc may have markings greater than 1.5cm but is in great
        working condition.
    • Unacceptable: See the list of prohibited software and computer games
        earlier in this section.


        Note: Buyers outside the U.S. cannot purchase software or computer
        games from Amazon sellers.


    For more information about listing software for sale on Amazon, see Selling
    Software.



    Cell Phones & Accessories
    For more information on listing products in this category, see Selling Cell
    Phones & Accessories.


    Before shipping a used or renewed cell phone to a buyer, you must do the
    following:


    • Cancel the existing account associated with the phone.
    • Remove the SIM card from the phone, if present.
    • Clear the phone's memory and restore the default settings.


https://sellercentral.amazon.com/gp/help/external/200339950                                                    8/15
1/2/2019
       Case                              Condition
               1:18-cv-03019-RJD-RML Document      guidelines
                                                 34-3         - Amazon
                                                           Filed       Seller Central
                                                                  02/27/19       Page 80 of 97 PageID #: 405

    Personal Computers
    Before selling a computer on Amazon, you must restore the computer's hard
    drive and any software on it to its original state in one of the following ways:


    • Use the Restore discs included with the computer.
    • Reformat the computer's hard drive and reinstall the original software.

    Include in your shipment any documentation provided with the computer
    itself and any software installed on the computer.


    You must comply with the terms of any software licenses or other
    agreements governing any software on the computer. This includes any
    restrictions on transferring software or retaining copies of any software.



    Consumer Electronics
    You may be required to obtain approval to list certain products in the
    Electronics category. For more information, see Categories Requiring
    Approval.



    Toys & Games - Collectible
    Collectible toys and games must be rare, exclusive, one-of-a-kind, or
    otherwise unique.


    The general condition guidelines do not apply to Collectible Toys & Games.


    Use the following condition types for Collectible Toys & Games:


    • Collectible - Like New: An apparently untouched item in perfect
        condition. The original protective wrapping, if any, may be missing, but
        the original packaging is intact. There are absolutely no signs of wear.
        Suitable for presenting as a gift.
    • Collectible - Very Good: A well-cared-for item that has seen limited use
        but remains in great condition. Item and instructions are complete and
        undamaged but may show some signs of wear.
    • Collectible - Good: Item shows wear from consistent use, but it remains in
        good condition. The original instructions are included and in acceptable



https://sellercentral.amazon.com/gp/help/external/200339950                                                    9/15
1/2/2019
       Case                              Condition
               1:18-cv-03019-RJD-RML Document      guidelines
                                                 34-3         - Amazon
                                                           Filed       Seller Central
                                                                  02/27/19       Page 81 of 97 PageID #: 406
        condition. The item may be marked, identiﬁed, or show other signs of
        previous use. The item works perfectly and is in good shape overall.



    Home & Garden
    All Home, Kitchen, Garden and Large Appliances equipment, whether new or
    used, must be safe (that is, there is no risk that the equipment will cause
    death, personal injury, or damage to property) and, where applicable, come
    with the standard plug for the country where they are sold. The seller must
    have used and renewed equipment tested by an expert prior to listing to
    verify that it is safe. You must not list any product that has been the subject
    of a product safety recall.



    What we will not accept for sale on Amazon:

    • Items that do not work perfectly in every regard or are damaged in ways
        that render them diﬃcult to use
    • Items not manufactured or printed by the original manufacturer and for
        which essential accompanying material is missing (this does not
        necessarily include instructions)
    • Consumable items where any part has been used
    • Products that require repair or service
    • Products whose commercialization is prohibited under the applicable law
        (for example, some cutlery products)
    • Unclean items are not acceptable


    Ink and Toner Cartridges
        Note: Amazon prohibits sellers from listing ink and toner cartridges in
        Renewed or Used condition.


    All ink and toner cartridges should be listed as New, with "Remanufactured,"
    "Compatible," or "Reﬁlled" in the Title ﬁeld.


    See also Oﬃce Products.


    See also Selling Ink and Toner Cartridges.




https://sellercentral.amazon.com/gp/help/external/200339950                                                    10/15
1/2/2019
       Case                              Condition
               1:18-cv-03019-RJD-RML Document      guidelines
                                                 34-3         - Amazon
                                                           Filed       Seller Central
                                                                  02/27/19       Page 82 of 97 PageID #: 407

    Video, DVD & Blu-ray Discs -- New and
    Used
    We suggest that you list videos and DVDs at a price that is the same as or
    lower than the Amazon price.


    Collectible videos and DVDs


    Must be rare, out of print or otherwise unique--you will have an opportunity
    to say why your copy is collectible.


    New videos and DVDs


    A brand-new, unused, unopened video or DVD in perfect condition in its
    original packaging and with all original packaging materials included.


    What we will not accept for sale at Amazon: Video or DVD recordings not
    created by the copyright holder, including recopied media in any form. In
    addition, promotional media is prohibited for sale through Amazon, as are
    recordings in which any aspect of the ﬁlm is missing or obscured.


    Please note: 18-certiﬁcate videos or DVDs can only be listed if the seller is at
    least 18 years of age.


    Rental DVD and Blu-ray discs are only permitted for sale on Amazon in Used
    condition. If you are listing a rental DVD or Blu-ray disc edition against the
    detail page for the standard edition, use the listing comments to indicate
    that your item is a rental edition. For more information about listing rental
    editions, see the exception under Matching product oﬀerings inaccurately
    in Prohibited Seller Activities and Actions.


    In addition to the general condition guidelines, apply the following
    guidelines to used video, DVD & Blu-ray discs:


    • Used - Like New: Any codes for digital copies or downloadable content
        must be included and unused.
    • Used -Very Good: Case may be damaged or come repackaged. Disc may
        have up to 1cm marking but is in great working condition.
    • Used - Good: Case may be damaged or come repackaged. Disc may have
        up to 1.5cm marking but is in great working condition.



https://sellercentral.amazon.com/gp/help/external/200339950                                                    11/15
1/2/2019
       Case                              Condition
               1:18-cv-03019-RJD-RML Document      guidelines
                                                 34-3         - Amazon
                                                           Filed       Seller Central
                                                                  02/27/19       Page 83 of 97 PageID #: 408
    • Used - Acceptable: A product with extensive external signs of wear, but is
        in great working condition. The case may be damaged. The cover art, liner
        notes, or other inclusions may be marked, or one or all of these items may
        be missing.



    Video, DVD & Blu-ray Discs -- Collectible
    To be considered collectible, the item should be unique in a way that
    increases value for a collector:


    • Signed or inscribed
    • Scarce

    Seller comments for collectible media may include the following:


    • Further detail on condition or completeness of item and packaging
    • Presence of signatures, inscriptions, or other personalization


    Video Games
    You may be required to obtain approval to list certain products in the Video
    Games category. For more information, see Categories
                                                      ------Requiring
                                                               --- -Approval.
                                                                        - ----


        Note: Unless otherwise speciﬁed, all video game items sold on
        Amazon.com are assumed to be U.S. market products.


    In addition to the general condition guidelines, apply the following
    guidelines to Video Games:


    • New: Unless speciﬁed in the product title, all new video game items are
        assumed to be in full retail packaging. Bulk, plain white box, or other
        types of packaging are not allowed unless speciﬁcally called out in the
        product title.
    • Used - Like New: Activation codes for bonus online content may be
        missing or expired. Product may not include downloadable content.
    • Used - Very Good: Activation codes for bonus online content may be
        missing or expired. Product may not include downloadable content.
    • Used - Good: Activation codes for bonus online content may be missing or
        expired. Product may not include downloadable content.


https://sellercentral.amazon.com/gp/help/external/200339950                                                    12/15
1/2/2019
       Case                              Condition
               1:18-cv-03019-RJD-RML Document      guidelines
                                                 34-3         - Amazon
                                                           Filed       Seller Central
                                                                  02/27/19       Page 84 of 97 PageID #: 409
    • Used - Acceptable: It must be noted whether the box or instructions are
        missing in the condition notes ﬁeld. Activation codes for bonus online
        content may be missing or expired. Product may not include
        downloadable content.
    • Unacceptable: Video games without essential accompanying material are
        not permitted. This does not necessarily include the box or instructions.



    Tools & Hardware
    To sell a product as New in the Tools & Hardware category, the product must
    be unopened in its original packaging. All original accessories must be intact
    in the package, and manuals included.


    If the original packaging is missing or opened, you must list the product as
    Used even if the product appears unused. You can clarify the condition of
    the product and packaging in the condition comments.


    *Before listing a product as renewed, see Selling Tools and Home
    Improvement products.



    Watches
    • Used - Like New: Item will come in pristine, original packaging. No
        cosmetic damages are present. All parts and accessories are present and
        item is functioning.
    • Used – Very Good: Item may be repackaged. Packaging may have slight
        cosmetic damage. Glass housing or wrist strap may have scratches that
        are less than 4”. Parts and accessories are present and item is functioning.
    • Used – Good: Item may be repackaged. Packaging may have slight
        cosmetic damage. Glass housing or wrist strap may have scratches that
        are less than 10”. Some parts and accessories are missing but item is
        functioning.
    To ensure that customers are able to buy with conﬁdence from all sellers on
    Amazon, sellers must be pre-approved to sell products in the Watches
    category. For more information see Categories
                                             ---- Requiring
                                                      --    -Approval.
                                                               - ---




                          Was this article helpful?           0 Yes   0 No


https://sellercentral.amazon.com/gp/help/external/200339950                                                    13/15
1/2/2019
       Case                              Condition
               1:18-cv-03019-RJD-RML Document      guidelines
                                                 34-3         - Amazon
                                                           Filed       Seller Central
                                                                  02/27/19       Page 85 of 97 PageID #: 410

                                                                              Related articles


                                                                               Category, product, and listing
                                                                               restrictions

                                                                               Product detail page rules

                                                                               Prohibited seller activities and
                                                                               actions

                                                                               Prohibited Content

                                                                               Condition guidelines

                                                                               Drop Shipping Policy

                                                                               ASIN creation policy

                                                                               Supply Chain Standards

                                                                               Standards for Brands Selling in
                                                                               the Amazon Store

                                                                               Imaging and Video Services
                                                                               Terms and Conditions

                                                                               Japanese Consumption Tax



                                                                              Need more help?


                                                                               See more on Seller Central

                                                                               Visit Seller Forums




                                                Reach Hundreds of Millions of Customers
                                                              Start Selling On Amazon



https://sellercentral.amazon.com/gp/help/external/200339950                                                       14/15
1/2/2019
       Case                              Condition
               1:18-cv-03019-RJD-RML Document      guidelines
                                                 34-3         - Amazon
                                                           Filed       Seller Central
                                                                  02/27/19       Page 86 of 97 PageID #: 411



                                           © 1999-2019, Amazon.com, Inc. or its aﬃliates




https://sellercentral.amazon.com/gp/help/external/200339950                                                    15/15
Case 1:18-cv-03019-RJD-RML Document 34-3 Filed 02/27/19 Page 87 of 97 PageID #: 412




                       EXHIBIT “E”
Case 1:18-cv-03019-RJD-RML Document 34-3 Filed 02/27/19 Page 88 of 97 PageID #: 413



 CAREFUL SHOPPER LLC
 1863 E. 13th St.
 2nd Floor,
 Brooklyn, NY 11229
 718-807-9591
 adam@carefulshopper.com



                      CERTIFIED MAIL

                      May 17, 2018


                      David Zapolsky, Esq.
                      General Counsel, Amazon Services, LLC
                      410 Terry Avenue North
                      Seattle, WA 98109-5210

                      Re: Careful Shopper: Loss of Business Due to Expulsion for
                      Platform


                      Dear Mr. Zapolsky:

                      My name is Adam Starke and I am the principal of Careful
                      Shopper, LLC. I am (or was) an Amazon third-party seller and
                      must advise you of my recent suspension/expulsion from the
                      Amazon website as a Seller. Were the injustice at hand
                      disputable, I would not be troubling you with this matter.


                      For about 3 years I have worked, literally from the ground up, to
                      establish the Careful Shopper as a viable—indeed, first rate—
                      storefront at amazon.com. With much sacrifice I succeeded. I
                      have abided Amazon’s General Terms and the Selling on
                      Amazon Service Terms in letter and spirit. I worked tirelessly to
Case 1:18-cv-03019-RJD-RML Document 34-3 Filed 02/27/19 Page 89 of 97 PageID #: 414




                      provide the top rate customer service and shipping speed that
                      Amazon is famous for.

                      On March 31, 2018 and April 9, 2018 I received notices of
                      violation of another’s intellectual property rights directly from
                      Amazon, predicated on the FBA listing of allegedly counterfeit
                      merchandise bearing the TP-Link name and other intellectual
                      properties. I had purchased a number of TP-Link items from two
                      sellers and two sellers only, to wit: Amazon and Frys.com, both
                      of which are and were authorized sellers of TP-Link products to
                      Careful Shopper LLC. They were purchased for resale and
                      untaxed. I have provided proof of a number of such authorized
                      purchases, and their timing coincides with the listings at issue.


                      I have made my representations to Amazon in writing and
                      emailed them to Amazon and TP-Link, i.e. I have not lied using
                      interstate wire services . . . although TP-Link has evidently lied to
                      Amazon. Per the Notices of Infringement’s directions I promptly
                      advised compliance-usa@tp-link.com of its error in reporting the
                      listed items as counterfeit, including that (i) the items were
                      purchased from authorized sources, attaching proof, (ii) Careful
                      Shopper LLC would like to qualify as a TP-Link seller, and (iii) in
                      any and all events, Careful Shopper LLC would discontinue
                      listing TP-Link merchandise if TP-Link so elected. TP-Link did
                      not respond to me in any way.
Case 1:18-cv-03019-RJD-RML Document 34-3 Filed 02/27/19 Page 90 of 97 PageID #: 415




                      I also emailed notice-dispute@amazon.com, explaining what had
                      been told to TP-Link, attaching proof of innocence. Finally, on
                      May 1, 2018, seller-performance advised that Careful Shopper
                      may not sell on Amazon. Additional strictures preclude Careful
                      Shopper from communicating with Amazon through normal
                      channels, efficiently liquidating inventory, or otherwise avoiding
                      catastrophic loss.

                      In a related series of foibles or worse, Careful Shopper’s funds
                      have been hacked, withheld, and misapplied, leaving Careful
                      Shopper in difficult circumstances to say the least. I have taken
                      this matter to the FBI, Seller Performance and to the Jeff Bezos
                      team directly; but the only response from Amazon has been a
                      continued statement that Careful Shopper may not sell on
                      Amazon. Because Amazon refuses to address its own role in the
                      mismanagement of my account, I have concluded (i) that
                      Amazon cannot justify its mishandling of my funds, and (ii) that
                      TP-Link’s counterfeiting charge is the only reason for my
                      expulsion. In other words, Amazon routinely accepts
                      questionable charges of counterfeiting from favored sellers and
                      has done so here.


                      Accordingly, we seek your intervention as to the existential threat
                      to Careful Shopper created by the foregoing facts and
                      circumstances. I simply seek to reinstate the Careful Shopper
                      account and sell on amazon.com as I have sold for these past 3
                      years. I understand that Amazon is a large enterprise and must
Case 1:18-cv-03019-RJD-RML Document 34-3 Filed 02/27/19 Page 91 of 97 PageID #: 416




                      operate upon metrics, algorithms, and other indifferent
                      protocols. I understand that Amazon may terminate Careful
                      Shopper in its sole discretion.

                      My situation however is, objectively, one that seems not so much
                      the result of the indifference of nature; rather, it can only be
                      rationally explained by the malevolence of man. We do not know
                      why this violence (as opposed to mere brutality) has been visited
                      upon Careful Shopper LLC, but we cannot assign anything short
                      of TP-Link’s malevolence as its cause. We do not view the level
                      of malevolence obvious here as a permitted discretionary act by
                      Amazon.

                      It is my genuine, heartfelt hope that through your offices we can
                      resolve this serious matter. If we cannot, I may request
                      arbitration in accordance with paragraph 18 of the General
                      Terms. I do believe that in such event Amazon will be seen to
                      have acted arbitrarily and otherwise in violation of well-
                      established policies, terms and conditions. If you believe I am
                      misguided in believing in the absolute correctness of my
                      position, I request that you explain to me how, given the proof of
                      innocence referenced above (and attached hereto), I could have
                      been adjudicated to have listed counterfeit items and thereafter
                      terminated on that account.



                      Thank you . . . and I look forward to your timely response.
Case 1:18-cv-03019-RJD-RML Document 34-3 Filed 02/27/19 Page 92 of 97 PageID #: 417




                      Sincerely,

                      Careful Shopper, LLC



                      By:_______________________________
                      Adam Starke, Managing Member
Case 1:18-cv-03019-RJD-RML Document 34-3 Filed 02/27/19 Page 93 of 97 PageID #: 418




                       EXHIBIT “F”
Case 1:18-cv-03019-RJD-RML Document 34-3 Filed 02/27/19 Page 94 of 97 PageID #: 419



    Plaintiff Adam Starke and Counsel Mark Schlachet Class Action Litigations in New York
 Case Number      Case Name         Named Counsel                        Nature of Case
  and Status                       Plaintiff    of
                                      (s)     Record
 1:18-cv-06503-   Starke et al     Adam J. Mark          Defendant The Glad Products Company
 WFK              v. The Glad      Starke    Schlachet   breached its express warranty by falsely
 Filed            Products         and                   advertising its “OdorShield” and “ForceFlex”
 11/15/2018       Company          Shneur                Plus line of 13-gallon trash bags as 'unscented'
 Active                            Wallach               when the trash bags are not unscented, but
                                                         rather, contain a scent to assist the trash bags
                                                         task of neutralizing malodors.
 1:16-cv-07036-   Starke v.    Adam J.       Mark        Defendant sold its Protection Plans through
 NGG              SquareTrade, Starke        Schlachet   Amazon.com using fake conspicuous pre-sale
 Filed            Inc.                                   and post-sale accesses to the terms and
 12/21/2016                                              conditions of the plans, misleading plaintiff and
 Active                                                  class members into purchasing the plans.
 1:16-cv-00855-   Starke v. Eko    Adam      Mark        Defendant deceptively advertised its Ekrobrew
 ILG              Brands, LLC      Starke    Schlachet   Filters by failing to disclose lack of
 Filed                                                   compatibility with Keurig 2.0 System in order
 02/19/2016                                              to induce plaintiff and other improvident
 Closed                                                  purchasers to purchase the said product, causing
                                                         them to suffer injuries.
 1:13-cv-05497-   Starke v. Gilt   Adam      Mark        Class action against Gilt Groupe, for allegedly
 LLS              Groupe, Inc.     Starke    Schlachet   advertising textiles as being made of bamboo,
 Filed                                                   when in fact, they were made of bamboo
 08/06/2013                                              derivative products.
 Closed
 1:10-CV-         Starke v.        Adam      Mark        During severe snowstorm UPS failed to deliver
 01225-NGG        United           Starke    Schlachet   his package by Next Day Air Service.
 Filed            Parcel
 03/17/2010       Service, Inc.
 Closed
 1:08-cv-00334-   Starke v. Rite   Adam J.   Mark        Fair Credit Reporting Act—persons accepting
 RRM              Aid              Starke    Schlachet   credit or debit cards shall print no more than the
 Filed            HDQTRS.                                last 5 digits of the credit card number or
 01/23/2008       Corp. et al                            expiration date on any receipt at the point of
 Closed                                                  sale.
 1:07-CV-         Starke v.        Adam      Lawrence Fair Credit Reporting Act—persons accepting
 05125-FB         Motiva           Starke    Katz     credit or debit cards shall print no more than the
 Filed            Enterprises                         last 5 digits of the credit card number or
 12/10/2007       LLC et al                           expiration date on any receipt at the point of
 Closed                                               sale.
Case 1:18-cv-03019-RJD-RML Document 34-3 Filed 02/27/19 Page 95 of 97 PageID #: 420




                      EXHIBIT “G”
Case 1:18-cv-03019-RJD-RML Document 34-3 Filed 02/27/19 Page 96 of 97 PageID #: 421


  From:     A. Starke astarke613@gmail.com
Subject:    frys tp link order.10.pdf
   Date:    December 6, 2018 at 8:38 PM
     To:    Tatty markschlachet@me.com


        ﬁle:///C:/Users/astar/OneDrive/Documents/Documents/TP%20Link/frys%20tp%20link%20or
        der.10.pdf
        Sent	from	Mail	for	Windows	10
        #37 TP-Link AC1200 Wireless Dual Band Router (Archer C50)
        	
    101812018                                        Gm:,I Aduic:Miodgamenl Old• #G3300579 has b-,   NIOll....,d



      MGmail                                                                                      A. Starke <astar1ce613@gmail.com>



      Acknowledgement - Order #G3300579 has been received
      1 message

      Fry's Electronics <ader_caftmalion@i.flys.can>                                                           S1.r1. Mar4. 2018   at 1 :12   PM
      Reply-To: ser,foe@cs. flys.oom
      To: astarke613@~1.ocrn




           Thank you for ordering from Frys.ooml

           Dear ADAM STARKE.

           We are pleased to infamyou that yo.s order for Ile item(s) shown below has been suc:ces.sh.ly received
           Your ader number is 03300579 and wil be shiwed as soon as cJ11 allle.


           PLU#         Item Desaiptioo
                                                                                              Qty    Receive By        urit
                                                                                                     {est.)            price
                        Seagate 5TB Bac.b.lp Plus HtJ> USB 3.0 External Desktop Hard Drive           ~riday, March     $99.00      $89.00
           9454961
                        : STEL5000600

           9284189      Corel PaintShop Pro 2018                                                     ~riday, March     $39 .99     $34 .99


           8851872      TP-ln   AC1200 Wireless Dual Band Router                              2      ~riday, March     $49.99      $59.98


           7869539      Polk. Audio Basic ln-Celing loudspeaker With 6 1/2-n:h Driver         5      ~riday, March     $99.99      $345.00


           8n2561       Smnheiser   Stereo Wireless Audio Heaq>hones                                 ~riday, March     $99.95      $79.00


           8172545      Asus Wireless-AC1300 Dual-band Pci-e Adapter                          2      ~nday, March      $39 .99     $79 .98


           1368546      Mead 6" x 9" Heavyweight Kraft Press-H-Seal-lt Envelopes-   30/Pack          ~riday, March     $2.29       $1.n

                        Mead HJ" x 13" Heavy,veqit   Kraft Press-H.Seal-11 Envelopes-                Friday, March
           1368566                                                                            2      09                $2.29       $3.44
                        20/Pack

                        Asus AC1750 Wireless Dual-Band Gigaat Router will Trend Mx:ro         2      ~nday, March      $99.99      $159.98
           9017677
                        Security
                        Samsung Xpress Sl-M3065FW Wireless Mutifulctim        Black& \Mite           Friday, March $124.99         $109.99
           9459021
                        laser Pnnter                                                                 09


           If you haw any questioos regarding your ader, please ml 1-Bn-688-767 8.

           Thank you for choosing Frys.ocrn.

           Sincerely.

           Frvs Becwonic:s Inc.

                                                                                                                            CS57
1/5/2019
       Case                                       tate - Jewish
                   1:18-cv-03019-RJD-RML Document 34-3          English
                                                            Filed       Lexicon
                                                                    02/27/19    Page 97 of 97 PageID #: 422
          ewish
           nglish
            exicon     Welcome         Lexicon   Add a Word        About Us       Notes      Forum        Jewish Languages                        Search...



                                                                                                                                                                  ← BACK



        TAT E                                                                                                                                                  Edit



         tate
         ALTERNATIVE SPELLINGS

           tati, tattie, tatty, tata

         DEFINITIONS

           little boy; especially when using diminutive tatele / tattele / tattaleh / tattale (in child-directed speech)

           dad

         EXAMPLE SENTENCES

           "My tatty said I can only eat one brownie."

           "Come here, tatele! What a shayne punim!"

         LANGUAGES OF ORIGIN

           Yiddish

         ETYMOLOGY

           ‫ טאַ טע‬táte 'father'; ‫ טאַ טעלע‬tátele (same meaning as in definition above)

         WHO USES THIS

           Orthodox: Jews who identify as Orthodox and observe halacha (Jewish law)
           Older: Jews who are middle-aged and older
           Ashkenazim: Jews with Ashkenazi heritage

         REGIONS

           North America

         DICTIONARIES

           The New Joys of Yiddish, by Leo Rosten and Lawrence Bush (New York, 2003[1968]).
           Yiddish and English: A Century of Yiddish in America, by Sol Steinmetz (Tuscaloosa, 1986).
           The JPS Dictionary of Jewish Words, by Joyce Eisenberg and Ellen Scolnic, (Philadelphia, 2001).
           Dictionary of Jewish Usage: A Popular Guide to the Use of Jewish Terms, by Sol Steinmetz (Lanham, MD, 2005).




          Edit        See something you disagree with? Feel free to edit it. All changes will be moderated.




       Welcome                                    The Lexicon
       About Us                                   Home
       Notes                                      Alphabetical                                 Jewish English Lexicon - (C) 2012-present, Sarah Bunin Benor, shared with a
       JEL Forum                                  Random                                                Creative Commons Attribution 4.0 International License.

       Jewish-Languages.org                       Add a New Word




https://jel.jewish-languages.org/words/1408                                                                                                                                  1/1
